                Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 1 of 59



                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RADIO MUSIC LICENSE                                                     :
COMMITTEE, INC.,                                                        :
          Plaintiff,                                                    :
                                                                              CIVIL ACTION
                                                                        :
                                                                        :
                                                                              NO. 16-6076
                             v.
                                                                        :
GLOBAL MUSIC RIGHTS, LLC,                                               :
         Defendant.                                                     :


                                                               MEMORANDUM


JONES, II                    J.                                                     MARCH 29, 2019


                                                               INTRODUCTION

              Plaintiff Radio Music License Committee (“RMLC”) negotiates with Public Performance

Organizations (“PRO”)1 for the licensing rights to music played by its member radio stations.

Defendant Global Music Rights, LLC (“GMR”) is a newly founded PRO that grants public

performance licenses to the musical works within its repertory. RMLC claims that GMR has

leveraged the competitive vacuum created by judicially-monitored consent decrees over the two

largest PROs in the industry – the American Society of Composers, Authors and Publishers

(“ASCAP”) and Broadcast Music, Inc. (“BMI”) – to poach a strategic group of songwriters and

create a repertory that no radio station could succeed without access to. RMLC argues that GMR

has created an untenable and illegal situation wherein RMLC’s members are forced to either pay

overly priced licensee fees to GMR or face copyright infringement claims, which at the tune of




                                                            
1
  Also referred to as a “performing rights society,” which, pursuant to 17 U.S.C. § 114(d)(3)(E)(ii),
is an “association or corporation that licenses the public performance of nondramatic musical
works on behalf of the copyright owner.”


                                                                    1
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 2 of 59



$150,000 per infringed work, would quickly bankrupt the infringing member. RMLC filed this

action to curb what it believes to be GMR’s monopolistic conduct.

       Though the substantive issue in this case requires ascertaining the line between good

business and an antitrust violation, the matter pending before the Court only concerns whether this

Court may constitutionally adjudicate RMLC’s claims filed pursuant to Section 2 of the Sherman

Act, 15 U.S.C. § 2, and Section 16 of the Clayton Act, 15 U.S.C. § 26. Before the Court are several

interrelated motions concerning whether this Court may properly exercise personal jurisdiction

over GMR and whether this judicial district is a proper venue for this action. The Court enlisted

the assistance of the Honorable Lynne A. Sitarski, United States Magistrate Judge, in this endeavor

who authored a thorough and thoughtful Report and Recommendation suggesting that the Court

does not have personal jurisdiction over GMR, this Court is not a proper venue, and this matter

should be dismissed without prejudice. The Court has taken into consideration the Report and

Recommendation and conducted a de novo review of the multiple interrelated motions and 1200

pages of record evidence. The Court concludes that this Court may not exercise personal

jurisdiction over GMR, and thus, this judicial district is not a proper venue to adjudicate this matter.

The Court will depart from the Report and Recommendation in two regards only: (1) the Court

will grant, in part, and deny, in part, RMLC’s first Motion to Supplement the Jurisdictional Record;

and (2) the Court will transfer this matter to the Central District of California rather than dismiss

the action without prejudice.




                                                   2
                Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 3 of 59



                             FACTUAL BACKGROUND AND PROCEDURAL HISTORY


       I.             FACTUAL BACKGROUND

                      A. RMLC And GMR’s Negotiations Prior To The Commencement Of This
                         Action
              Given the posture of the case, the Court will give a factual recitation, despite the excellent

presentation of the facts in the Report and Recommendation. As explained at greater length in the

Standard of Review section infra pp. 28-29, RMLC, as the non-moving party to a 12(b)(2) motion

without an evidentiary hearing, is entitled deference to all well-pled factual allegations and the

resolution of any factual disputes in its favor. Consequently, the Court will set forth its own factual

background.

              Founded in 2013, GMR is a limited liability company organized under Delaware law and

headquartered in Los Angeles, California. Decl. R. Grimmett (Mar. 3, 2017) ¶ 5 (ECF No. 57-2).2

GMR is owned and managed by less than two dozen individuals and entities, the majority of whom

reside in California.3 Id. at ¶¶ 7-8. GMR is the first new PRO in the United States in more than

seven decades. First Am. Compl. ¶ 2 (ECF No. 52); Mot. Strike MOL at 2 (ECF No. 56-1). Its

sole purpose is to license the public performance rights of the musical copyright owners it

represents. Decl. R. Grimmett (Mar. 3, 2017) ¶ 6 (ECF No. 57-2). These copyright owners enjoy

certain exclusive rights over their works that prevent the reproduction, distribution, and use of

them without a lawful exemption or the copyright holder’s permission. First Am. Compl. ¶ 20



                                                            
2
  For clarity and the reader’s convenience, the Court includes both the “ECF No.” and a defined
term for a cited document that is referenced multiple times. As an example, there are multiple
declarations from certain declarants filed in support of different motions. (See, e.g., Declarations
of David Marroso (ECF Nos. 51, 55, 59, 69, 70, 75, 92)).
3
    Two of GMR’s employees work remotely from New Jersey.


                                                               3
                Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 4 of 59



(ECF No. 52-1). GMR represents 74 songwriters that own the copyrights of about 30,000

compositions. First Am. Compl. ¶ 44 (ECF No. 52 ); Decl. R. Grimmett (Mar. 3, 2017) ¶ 12 (ECF

No. 57-2). Though the smallest of the four PROs operating in the United States, including ASCAP,

BMI, and the Society of European State Authors and Composers (“SESAC”), GMR has compiled

a repertory of musical works that radio stations cannot “comfortably exist without.” First Am.

Compl. ¶ 4 (ECF No. 52).

              RMLC is a Tennessee based non-profit corporation operating as a trade association. First

Am. Compl. ¶ 18 (ECF No. 52); Opp’n Mot. Dismiss at 3 (ECF No. 62). Its mission is to negotiate

license fees with PROs on behalf of its 10,000 plus voluntary, terrestrial member radio stations so

that they may legally play copyrighted works.4 First Am. Compl. ¶¶ 10, 18, 20, 22 (ECF No. 52).

The terrestrial radio stations comprising RMLC’s membership account for over 90% of the radio

industry’s revenue. GMR’s First Am. Compl. ¶ 49 (ECF No. 64-5). Copyright holders could

directly negotiate with radio stations for licenses to their works, but the practice in the music

industry has been for PROs to serve as an intermediary between copyright holders and licensees.

First Am. Compl. ¶ 22 (ECF No. 52). Thus, RMLC plays an intermediary role between its

members and PROs, which reduces the inconvenience of each of its members separately

negotiating for a license with a PRO. Decl. W. Velez (Mar. 23, 2017) ¶ 10 (ECF No. 65).

However, as an intermediary, RMLC does not have any authority to bind any of its members to a

licensing agreement. Decl. J. VerStandig (Mar. 23, 2017) ¶ 6 (ECF No. 62-1). (“RMLC does not

purchase music licenses and has no authority to contractually bind its member radio stations or to


                                                            
4
 As noted in the Report and Recommendation, the record is not fully developed as to the make-
up of RMLC’s membership. Consequently, for purposes of the motions at issue herein only, the
Court will treat the 10,000 plus, terrestrial radio stations referenced by RMLC in its First Amended
Complaint as “members” of RMLC, with owners and other representatives acting on their
behalves. First Am. Compl. ¶¶ 18, 49 (ECF Nos. 52); R&R at 2 n.3 (ECF Nos. 52).


                                                               4
                Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 5 of 59



purchase a license on their behalf”); see also Decl. E. Levin (Mar. 23, 2017) ¶ 7). Indeed, “[w]ith

every PRO, each radio station decides for itself whether it wishes to purchase a license.” Decl. W.

Velez (July 21, 2017) ¶ 9 (ECF No. 87). These licenses come in varying types, allowing the owner

a range of rights regarding flexibility in usage of the work, access to the PROs full repertory, and

entitlement to discounts. First Am. Compl. ¶ 23 (ECF No. 52). RMLC represents stations

throughout the United States, including California and Pennsylvania. Decl. W. Velez (July 21,

2017) ¶ 45 (ECF No. 87). Of RMLC’s 10,000 members stations, 280 (or approximately 3%) are

based in Pennsylvania. Decl. W. Velez (Mar. 23, 2017) ¶ 6 (ECF No. 65). The licenses negotiated,

but not purchased, by RMLC permit a member radio station to play works from a PRO’s repertory

in their FCC-licensed geographic area. Id. at ¶¶ 5-6, 10.

              Prior to 2014 when GMR approached RMLC to initiate a licensing relationship between it

and RMLC’s members, RMLC negotiated with ASCAP and BMI in accordance with judicial

consent decrees in place since 1941 and 1966, respectively. First Am. Compl. ¶ 30 (ECF No. 52);

Decl. R. Grimmett (Mar. 3, 2017) ¶ 5 (ECF No. 57-2). These consent decrees, in relevant part, set

limitations on the initiation of infringement actions and required court oversight of licensing fee

negotiations when a fee could not be agreed upon. First Am. Compl. ¶¶ 30-31 (ECF No. 52).

ASCAP and BMI collectively represent 1.3 million affiliates, overseeing a repertory of 22 million

musical works. First Am. Compl. ¶ 27 (ECF No. 52). The fourth and final PRO with whom

RMLC negotiates licenses, SESAC, has a repertory of 400,000 songs created by 30,000 affiliates.

GMR Mot. Dismiss Jx. 4 (ECF No. 57-1).5 However, SESAC is not subject to a consent decree.


                                                            
5
  See also Radio Music License Comm., Inc. v. SESAC, Inc., No. 12-5807, WL 12114098, at *3
(E.D. Pa. Dec. 23, 2013). RMLC initiated litigation against SESAC on October 11, 2012 for
alleged anticompetitive conduct in violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C.
§§ 1, 2, and Section 16 of the Clayton Act. See No. 2:12-cv-05807 at ¶¶ 1, 7 (ECF No. 1). After
SESAC moved to dismiss the Complaint for failure to state a claim, which was granted in part,


                                                               5
                Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 6 of 59



First Am. Compl. ¶¶ 32, 34 (ECF No. 52). After RMLC sued SESAC for alleged violations of the

Sherman Act and Clayton Act in October 2012, the parties entered into a 20-year settlement

agreement, which currently governs the licensure of SESAC’s repertory to RMLC. First Am.

Compl. ¶ 37 (ECF No. 52).

              Soon after GMR’s founding, subject to neither a consent decree nor a settlement agreement,

GMR attempted to negotiate with RMLC’s Executive Committee for licenses with RMLC’s

10,000-member stations across the United States. Decl. R. Grimmett (Mar. 3, 2017) ¶ 18 (ECF

No. 57-2). Negotiations between RMLC and GMR took place from June 2014 through October

2016. Decl. R. Grimmett (Mar. 3, 2017) ¶ 19 (ECF No. 57-2). GMR understood that any fee

offers made during those negotiations would be made available to RMLC’s members, a list of

which RMLC provided to GMR. Opp. Mot. Dismiss Jx. 4 (ECF No. 67); GMR’s First Am. Compl.

at Ex. 5, ¶ 61 (ECF No. 64-5); Decl. R. Grimmett (Mar. 3, 2017) ¶ 19 (ECF No. 57-2).6 These

negotiations were comprised of in-person meetings that were attended by some participants by

phone as follows:




                                                            
and denied in part, see No. 2:12-cv-05807 at 23, 74 (ECF Nos. 23, 74), RMLC and SESAC entered
into a Settlement Agreement and executed a Stipulation of Dismissal with prejudice. No. 2:12-
cv-05807 (ECF No. 134).
 
6
  Attached here as Exhibit 5 to the Declaration of Alfred C. Pfeiffer is GMR’s First Amended
Complaint for an action initiated by it against RMLC on December 6, 2016, in the Central District
of California for violations of the Sherman and Clayton Acts. See Global Music Rights, LLC v.
Radio Music License Comm., Inc., et al., No. 16-9051 (C.D. Cal. Mar. 10, 2017) (ECF No. 1). The
Court notes this given the analysis infra pp. 57-59, regarding transferring this matter to the Central
District of California.


                                                               6
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 7 of 59




    DATE         LOCATION           PHONE                RMLC                 GMR
                                 PARTICPANTS         PARTICIPANTS        PARTICIPANTS
 June 4, 2014    Washington,                          William Velez       Randy Grimmett
                     D.C.
  October 8,     New York                            William Velez, Ed    Randy Grimmett
    2014          City, New                            Christian, John
                    York                                VerStandig,
                                                     RMLC’s attorneys
  August 24,       Detroit,       Eugene Levin          Ed Christian,     Randy Grimmett
    2015           Michigan         (from Bala         William Velez,     and Susan Genco
                                     Cynwyd,           Eugene Levin,
                                  Pennsylvania)       John VerStandig
                                     and John
                                 VerStandig (from
                                   an unknown
                                     location)
  September       Nashville,                           William Velez      Randy Grimmett
   23, 2015       Tennessee
 October 21,      Nashville,                           William Velez      Randy Grimmett
    2015          Tennessee
 February 26,     Nashville,                           William Velez      Randy Grimmett
    2016          Tennessee
  March 19,      Austin, Texas    Randy Grimmett      RMLC attorney       Randy Grimmett
    2016                            (from Los                             and Susan Genco
                                     Angles,
                                    California)
   July 15,      Los Angeles,                         RMLC attorney      Randy Grimmett
    2016          California                                             and Susan Genco
  September       New York                            RMLC attorney      Randy Grimmett,
   15, 2016       City, New                                              Susan Genco, and
                    York                                                  Sean O’Malley
  October 4,      Nashville,                           William Velez     Randy Grimmett
    2016          Tennessee
 *October 26,    Los Angeles,                        John VerStandig,    Randy Grimmett,
    2016          California                          Susanna Lowy,      Susan Genco, and
                                                        and RMLC          Joseph Wetzel
                                                         attorneys
       * Draft proposals exchanged at this meeting

Decl. R. Grimmett (Mar. 3, 2017) ¶ 19 (ECF No. 57-2); Decl. J. VerStandig (Mar. 23, 2017) ¶ 5

(ECF No. 62-1); Decl. E. Levin (Mar. 23, 2017) ¶ 8 (ECF No. 62-6).


                                              7
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 8 of 59




       Members of RMLC’s Executive Committee attended these meetings on behalf of RMLC.

RMLC’s Executive Committee and Board of Directors, make all of RMLC’s substantive decisions.

Decl. W. Velez (Mar. 23, 2017) ¶ 5 (ECF No. 65). The Executive Committee is comprised, in

part, of Chairman, Ed Christian, Vice-Chairman, John VerStandig, Executive Director, William

Velez, and Treasurer, Eugene D. Levin. Decl. R. Grimmett (Mar. 3, 2017) ¶ 19 (ECF No. 57-2);

Decl. J. VerStandig (Mar. 23, 2017) ¶ 5 (ECF No. 62-1); Decl. E. Levin (Mar. 23, 2017) ¶ 8 (ECF

No. 62-6). Some individuals like Messrs. VerStandig and Levin also serve as members of RMLC’s

Board of Directors. Decl. J. VerStandig (Mar. 23, 2017) ¶ 2 (ECF No. 62-1); Decl. E. Levin (Mar.

23, 2017) ¶ 2 (ECF No. 62-6). In addition to serving on RMLC’s Board of Directors and Executive

Committee, Mr. VerStandig is also President and CEO of HJV Corporation, the general partner of

HJV Limited Partnership, which trades as VerStandig Broadcasting – a RMLC member. Decl. J.

VerStandig (Mar. 23, 2017) ¶¶ 1-2 (ECF No. 62-1). VerStandig Broadcasting is headquartered in

Greencastle, Pennsylvania and operates four radio stations throughout the state. Id. Mr. Levin

also occupies a leadership role for another RMLC member – Entercom Communications

Corporation – for whom he serves as Vice President, Treasurer, and Controller. Decl. E. Levin

(Mar. 23, 2017) ¶ 1 (ECF No. 62-6). Entercom is headquartered in Bala Cynwyd, Pennsylvania

and operates 125 stations in 28 markets across the country. Id.

       Throughout the negotiations, GMR indicated that if a licensing fee agreement could not be

reached by December 31, 2016, it “intended to pursue its remedies against radio stations, including

RMLC’s member stations.” Decl. E. Levin (Mar. 23, 2017) ¶ 13 (ECF No. 62-6); Decl. W. Velez

(Mar. 23, 2017) ¶ 26 (ECF No. 65). This date represents the expiration of the “licenses-in-effect”

granted by ASCAP and BMI to RMLC members after GMR’s affiliates decided to leave those




                                                8
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 9 of 59



PROs for GMR. First Am. Compl. ¶ 51 (ECF No. 52).   The licenses-in-effect permitted RMLC

members to perform works in GMR’s newly acquired repertory without risk of an infringement

suit until their expiration. Id. Consequently, from January 1, 2014 until December 31, 2016,

RMLC members publicly performed works from GMR’s repertory without compensating GMR

or its songwriters. Corr. Decl. R. Grimmett (Mar. 1, 2017) ¶ 44 (ECF No. 64-2). Given this

context, Mr. Levin took GMR’s indication to mean “that stations without GMR licenses by January

1, 2017 would be at risk for potential infringement claims.” Decl. E. Levin (Mar. 23, 2017) ¶ 13

(ECF No. 62-6).

       During the negotiations GMR also expressed a “desire to sell a license to all commercial

radio stations in the United States.” Decl. J. VerStandig (Mar. 23, 2017) ¶ 6 (ECF No. 62-1). Mr.

VerStandig understood GMR as intending to use “RMLC as an intermediary to reach the [member]

stations.” Id. However, at the final meeting held before RMLC filed suit, GMR’s CEO, Mr.

Grimmett, identified “two of VerStandig Broadcasting’s stations,” stating they “absolutely need

[RMLC’s] artists.” Decl. J. VerStandig (Mar. 23, 2017) ¶ 7 (ECF No. 62-1). Mr. VerStandig took

this singling out of those two stations to mean they faced some greater risk of copyright

infringement suits than what they were already facing, if RMLC and GMR could not negotiate an

agreement by the end of 2016. Id. Moreover, he understood Mr. Grimmett to mean that these

stations would face “severe economic consequences if they attempted to forego playing GMR’s

music after December 31, 2016.” Id. Mr. VerStandig believed Mr. Grimmett’s statements were

made “in an attempt to compel the Pennsylvania stations that he owned to enter into direct licenses

with GMR.” Decl. J. VerStandig (Mar. 23, 2017) ¶¶ 2, 6 (ECF No. 62-1). However, GMR and

Mr. VerStandig had never discussed VerStandig Broadcasting stations prior to RMLC filing this

lawsuit, and Mr. Grimmett’s statements were made at a meeting to negotiate an agreement between




                                                9
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 10 of 59



RMLC and GMR that Mr. VerStandig attended as a member of RMLC’s Executive Committee.

Corr. Decl. R. Grimmett (Apr. 7, 2017) ¶ 43 (ECF No. 72-2).

       Towards the end of RMLC and GMR’s negotiations, and prior to the commencement of

this action, GMR did offer and sell one direct license to an RMLC member – iHeartMedia, Inc.

(“iHeart”). Decl. R. Grimmett (Mar. 3, 2017) ¶ 13 (ECF No. 57-2). And shortly after RMLC filed

suit, GMR entered into one other direct license agreement with an RMLC member – Townsquare,

Media, Inc. (“Townsquare”). Id. iHeart is a Delaware incorporated entity with headquarters in

San Antonio, Texas. Decl. R. Grimmett (Mar. 3, 2017) ¶ 21 (ECF No. 57-2). As the owner of

approximately 840 stations across the United States, iHeart is “the largest radio broadcaster in the

U.S. . . . [accounting for] an estimated 20-25% of radio industry revenue." Corr. Decl. R. Grimmett

(Mar. 1, 2017) ¶ 41a (ECF No. 64-2); Decl. E. Levin (July 21, 2017) ¶ 10 (ECF No. 90-24).

Townsquare is incorporated under Delaware law as well and has its headquarters in Greenwich,

Connecticut. Decl. R. Grimmett (Mar. 3, 2017) ¶ 21 (ECF No. 57-2). Townsquare owns

“approximately 300 radio stations in the United States.” Corr. Decl. R. Grimmett (Mar. 1, 2017)

¶ 41b (ECF No. 64-2). Some of the stations owned by iHeart and Townsquare are in Pennsylvania.

Decl. W. Velez (Mar. 23, 2017) ¶ 41 (ECF No. 65).

       After two years of negotiations, RMLC and GMR (collectively, the “Parties”) were unable

to negotiate mutually acceptable terms. With the impending deadline looming, RMLC chose to

file this action. RMLC members are presently accessing GMR’s repertory legally via interim

licenses negotiated as a stop-gap measure while the parties litigate this action.


           B. Interim Licenses


       As an initial point of context, the Parties provided a significant amount of record evidence

regarding the “GMR and the RMLC Term Sheet” (the “Interim License Agreement”) with


                                                 10
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 11 of 59



RMLC’s Motion to File a Supplemental Brief in Support of Personal Jurisdiction (“Motion to

Supplement”) and GMR’s Opposition thereto. Mot. Suppl. (ECF No. 90); Opp. Mot. Suppl. (ECF

No. 92). As the Court must conduct a de novo review of the record, factual support from those

motions is outlined here, even though the Court will grant, in part, and deny, in part, the Motion

to Supplement as set forth in greater detail infra pp. 35-42.

       Until RMLC and GMR negotiated the Interim License Agreement, iHeart (after March

2016) and Townsquare (after November 2016) were the only RMLC members accessing GMR’s

repertory with a GMR license. Id. Consequently, when RMLC filed its Complaint on November

18, 2016, it also filed a preliminary injunction due to the upcoming expiration of the licenses-in-

effect. On November 23, 2016, the Court referred the preliminary injunction to the Honorable

Magistrate Judge Sitarski. (ECF No. 9). At a telephone conference held on December 8, 2016,

she suggested that the Parties negotiate an interim agreement that would obviate RMLC’s need for

injunctive relief. Hr’g Tr. (Dec. 8, 2016) 18:11-14; 19:7-8 (ECF No. 35). Doing so would allow

the Parties to focus on the underlying action without prejudicing either side. First Am. Compl. ¶

60 (ECF No. 52). The Honorable Magistrate Judge Sitarski oversaw negotiations between the

Parties regarding the execution of an interim license, holding telephonic hearings on December 8,

December 9, December 18, and December 21, 2016. (ECF Nos. 23, 29, 31, 33; see also ECF Nos.

35-37, 41). At the final hearing on December 21, RMLC’s counsel represented that the Parties

were “very close to having everything ironed out” for an interim agreement. Hr’g Tr. (Dec. 21,

2016) 3:16-18 (ECF No. 41). On December 23, the Parties exchanged a term sheet that RMLC

provided to its members on December 24. Decl. D. Marroso (Aug. 28, 2017) ¶¶ 11-12 (ECF No.

92-1); Interim License Agreement [hereinafter “ILA”] (ECF No. 92-9). The Parties executed the




                                                 11
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 12 of 59



Interim License Agreement shortly thereafter and RMLC withdrew its preliminary injunction

without prejudice to later re-filing. (ECF No. 38).

       The Interim License Agreement at base provided that GMR would provide RMLC’s

members with a nine-month interim license while the litigation proceeded. First Am. Compl. ¶ 60

(ECF No. 52). RMLC’s members had until January 31, 2017 to enter an interim license. ILA

§ 1(a) (ECF No. 92-9). The Parties agreed to an interim license fee, but they “reserve[d] their

respective rights to seek a retroactive fee adjustment in future licenses or as a result of the current

litigation.” ILA § 2(c) (ECF No. 92-9). As relates to RMLC’s right to refile its preliminary

injunction, the Parties agreed as follows:

               Section 6.      Lawsuits ǀ Schedules.


               (b)     RMLC agrees it will not commence proceedings for
               injunctive relief prior to August 1, 2017 based on [a] circumstances
               as they exist as of the date of GMR agreement to offer the interim
               license or [b] any contention that GMR threatens to commence or
               actually commences an infringement lawsuit against radio stations
               who have performed or continue to perform GMR works without a
               written license from GMR. RMLC agrees that it will not assert the
               level of industry acceptance of the interim license, or failure of any
               station(s) to accept the license as the basis for seeking preliminary
               injunctive relief[.]

And with respect to the jurisdiction and venue issues pending before the Court, the Interim License

Agreement provides:

               Section 7.      Non-Precedential ǀ No Impact on Lawsuits.

               (a)     GMR and RMLC agree that this agreement and the
               negotiations that led to this agreement are compromise negotiations
               protected pursuant to Federal Rule of Evidence 408.
               (b)     GMR and the RMLC agree that nothing about their
               discussions, this Agreement, and/or any interim license agreement
               shall affect any position of GMR, the RMLC, or any RMLC station
               with respect to alleged infringements that occurred prior to the date
               this Agreement was entered. However, GMR agrees not to


                                                  12
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 13 of 59



               commence an infringement action against any RMLC member who
               executes an interim license until the expiration of the interim
               license, assuming all payments are timely made by the respective
               RMLC member.
               (c)    GMR and RMLC agree not to use the negotiation of or
               existence of any interim license with any RMLC member in any
               way, including to argue for or against personal jurisdiction or venue.

ILA §§ 1(a), § 6(b), § 7(a)-(c) (ECF No. 92-9). The jurisdictional and venue terms are the result

of GMR “insist[ing] that RMLC not use the negotiation or existence of interim licenses with

RMLC members in any litigation” – “including to argue for or against personal jurisdiction or

venue.” Decl. D. Marroso (Aug. 28, 2017) ¶ 8 (ECF No. 92-1); ILA § 7(c) (ECF No. 92-9). And

RMLC counsel, requesting that GMR “agree[] that nothing about this agreement, or RMLC’s

actions taken pursuant to it, can be used against RMLC or any member of the RMLC in any

litigation, including GMR’s litigation currently pending in the Central District of California.” Decl.

D. Marroso (Aug. 28, 2017) ¶ 8 (ECF No. 92-1) (quoting ECF No. 92-5). GMR required that this

term be reciprocal “so that nothing can be used against GMR in any litigation.” Id.

       On January 20, 2017, after the execution of the Interim License Agreement, RMLC’s

counsel informed GMR’s counsel that many of its members were reporting that they had not

received an interim license offer from GMR. Decl. A. Pfeiffer (Mar. 24, 2017) ¶ 4 (ECF No. 64).

As “GMR attempted to separately email the interim license offer to each of RMLC’s 3,000 owner-

members,” it is possible that a RMLC member did not receive an offer from GMR. Corr. Decl. R.

Grimmett (Mar. 1, 2017) ¶ 62 (ECF 64-2). Additionally, according to these reports, GMR was

informing those station owners that did receive an offer that they had to take licenses for all of

their stations, rather than on a per-station basis. Decl. A. Pfeiffer (Mar. 24, 2017) ¶ 4 (ECF No.

64). Mr. Grimmett, GMR’s CEO and co-founder, states that “GMR did not refuse to grant an

interim license to any radio station that agreed to the terms that GMR and RMLC had promulgated



                                                 13
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 14 of 59



to RMLC members.” Corr. Decl. R. Grimmett (Mar. 1, 2017) ¶ 63 (ECF 64-2). Regardless,

RMLC never identified which of its members supposedly did not receive an interim license offer.

Decl. D. Marroso (Apr. 6, 2017) ¶¶ 15-19 (ECF No. 69-4). Moreover, of the “thousands of RMLC

member[] stations” that did not purchase an interim license, several received an offer to do so, but

opted not to after eliminating songs from GMR’s repertory from their playlists. Corr. Decl. R.

Grimmett (Mar. 1, 2017) ¶¶ 64-65 (ECF No. 64-2).

       On May 9, 2017, RMLC approached GMR to discuss an extension of the interim licensing

period because litigation was ongoing, and the licenses were set to expire in September 2017.

Decl. W. Velez (July 21, 2017) ¶ 43 (ECF No. 87); May 9, 2017 Crsp. (ECF No. 90-7). GMR

declined the offer to negotiate with RMLC in a letter dated May 20, 2017, stating it would discuss

“additional interim and long-term licenses” with RMLC’s members directly. Decl. W. Velez (July

21, 2017) ¶ 43 (ECF No. 87); see also May 20, 2017 Crsp. (ECF Nos. 90-8). In the May 20 letter,

GMR premised its declination on statements made by RMLC’s counsel throughout December

2016 while the Parties were negotiating an interim license. May 20, 2017 Crsp. (ECF Nos. 90-8).

Specifically, GMR noted perceived impediments created by RMLC during the interim licensing

process, RMLC’s articulated inability to bind RMLC members to any license with GMR, and

RMLC’s alleged breach of the Interim License Agreement with its filing of the First Amended

Complaint. Consequently, GMR informed RMLC that it was “willing to negotiate and is currently

negotiating with individual stations and station groups long-term final licenses or extended interim

licenses.” Id. However, these negotiations did not include stations owned by companies existing

under Pennsylvania law or headquartered within the state. Decl. W. Velez (July 21, 2017) ¶ 44

(ECF No. 87); Radio License Request (ECF No. 87-18). Indeed, RMLC posted a notice on its

website entitled “Radio License Request,” wherein it stated, in relevant part:




                                                14
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 15 of 59



               As part of [the pending] lawsuit, the RMLC told GMR and its
               members that it did not negotiate the terms of licenses between
               RMLC members and the PROs and, going forward, GMR must
               approach each radio station owner directly and individually to make
               deals. GMR did so and we’ve entered hundreds of licenses with
               radio stations. Accordingly, radio station owners interested in
               securing the rights to perform works in GMR’s catalog should
               contact GMR using the form below to negotiate the terms of a
               license or the extension of an existing license. Due to pending
               litigation with the RMLC, however, we cannot negotiate or enter
               licenses with stations owned by companies headquartered or based
               in Pennsylvania.

Radio License Request at 2 (ECF No. 87-18) (emphasis added).

        GMR maintained this position throughout June and July 2017 as the Parties negotiated

interim license extensions for Pennsylvania radio stations. Decl. J. Giordano (Aug. 14, 2017)

¶¶ 21-33 (ECF No. 90-3); (see also ECF Nos. 90-7, 90-8, 90-9, 90-11 through 90-19). RMLC

perceives GMR’s conduct as a “boycott,” the purpose of which was “to punish and retaliate against

those Pennsylvania-based entities that have already stepped forward as third party [sic] witnesses

to assist RMLC in this litigation, and to intimidate other witnesses from doing the same in the

future.” Mot. Suppl. MOL at 2 (ECF No. 90-1). However, GMR maintains that its conduct was

reasonable and appropriate in light of RMLC’s conduct after the Parties executed the Interim

License Agreement. June 28, 2017 Crsp. (ECF No. 90-14). Consequently, GMR informed RMLC

that:

               . . . [it] will not have any discussions, negotiations, or enter any
               licenses with any Pennsylvania-based company without sufficient
               assurance that those discussions, negotiations, or licenses will not
               be used by the RMLC or the Pennsylvania-based company in any
               way, including to argue for personal jurisdiction or venue in the
               State of Pennsylvania. In other words, we need iron-clad assurances
               that the RMLC will refrain from doing what it tried to do before:
               argue that Pennsylvania is an appropriate jurisdiction or venue
               because GMR was willing to extend an interim license to a
               Pennsylvania-based radio company as part of an effort to avoid
               potential preliminary injunction proceedings.



                                               15
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 16 of 59




Id. GMR reiterated this position in a letter dated July 20, 2017, however, RMLC did not respond.

July 20, 2017 Crsp. (ECF No. 92-22). Rather, the next day, feeling that GMR had placed it in an

untenable position, RMLC again moved for a preliminary injunction (“Second Preliminary

Injunction”). Second Prelim. Inj. (ECF No. 85); see also RMLC’s Suppl. Memo. 7 (ECF No. 90-

2).

       RMLC based its Second Preliminary Injunction on GMR’s purported boycotting of

Pennsylvania radio stations and witness intimidation. Second Prelim. Inj. 35 (ECF No. 85).

Additionally, RMLC argued that GMR’s “boycott” was further evidence of its anticompetitive

conduct and an independent basis upon which the Court could exercise personal jurisdiction over

GMR. Second Prelim. Inj. MOL at 20-21, 31-32 (ECF No. 85-1). In RMLC’s view, GMR’s

“conditional refusal to deal,” which “targeted” Pennsylvania stations constituted “tortious

conduct,” the effects of which were borne by Pennsylvania-based stations. Second Prelim. Inj.

MOL at 20-21, 31-32 (ECF No. 85-1). However, as with the first preliminary injunction, the

Parties were able to negotiate an interim license extension to allow the Court time to adjudicate

the motion to dismiss for lack of personal jurisdiction and improper venue. Decl. J. Giordano

(Aug. 14, 2017) (ECF No. 90-3); August 14, 2017 Email Crsp. (ECF No. 90-20).

       Per the terms of the Parties’ agreement, on August 7, 2017, GMR offered license extensions

to RMLC members through March 31, 2018 that included terms identical to those in the original

interim license except for duration. Decl. D. Marroso (Aug. 28, 2017) ¶ 31 (ECF No. 92-1); see,

e.g., August 7, 2017 Email Crsp. (ECF No. 92-24). These extension offers were made to all RMLC

members, including those based in Pennsylvania and including RMLC members who had

submitted declarations in support of RMLC’s lawsuit against GMR. Decl. D. Marroso (Aug. 28,

2017) ¶¶ 32-33 (ECF No. 92-1); see also Mot. Suppl. (ECF No. 90); Second Mot. Suppl. (ECF



                                               16
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 17 of 59



No. 114). A few days later, on August 11, 2017, GMR updated its website to inform the industry

that it could now enter licenses with stations owned by companies headquartered or based in

Pennsylvania. Decl. D. Marroso (Aug. 28, 2017) ¶ 34 (ECF No. 92-1). Despite this, RMLC still

believes that GMR will at the next opportune moment attempt to coerce RMLC and its members

into “supracompetitive” license fees because RMLC has not expressly stated that it “has

abandoned its intention to boycott Pennsylvania-based entities after the interim license extensions

expire.” RMLC’s Suppl. Memo. (ECF No. 90-2).


           C. Procedural History


       The procedural history, although considerable, is relatively straight forward.            On

November 18, 2016, RMLC filed a Complaint and Motion for Preliminary Injunction (the

“Preliminary Injunction”) against GMR. The Complaint alleged monopolistic conduct in violation

of the antitrust laws set forth in Section 2 of the Sherman Act, 15 U.S.C. § 2, and Section 16 of the

Clayton Act, 15 U.S.C. § 26. Compl. ¶¶ 1, 12 (ECF No. 1). The Preliminary Injunction sought to

enjoin GMR’s unilateral imposition of monopolistic licensing terms on RMLC’s members. Mot.

Prelim. Inj. 1 (ECF No. 3).

       On November 23, 2016, the Court referred the Preliminary Injunction to the Honorable

Magistrate Judge Sitarski for a Report and Recommendation. Over the next month, the Parties

negotiated an interim license solution to obviate the need for the Preliminary Injunction. They

ultimately reached a resolution and RMLC withdrew the motion without prejudice to refiling at a

later date. (ECF Nos. 38-39). Motion practice then ensued.

       On January 20, 2017, GMR moved to dismiss the Complaint for lack of personal

jurisdiction, improper venue, and failure to state a claim pursuant to Rules 12(b)(2), 12(b)(3), and

12(b)(6) (the “First Motion to Dismiss”) (ECF No. 51). Alternatively, GMR sought to transfer the


                                                 17
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 18 of 59



action to the Central District of California pursuant to 28 U.S.C. § 1404(a). Id. In lieu of a

response, RMLC amended the Complaint. First Am. Compl. (ECF No. 52). The First Amended

Complaint included additional allegations relating to personal jurisdiction, venue, and the antitrust

claims. First Am. Compl. ¶¶ 16(h), 16(i), 16(j), 17, 60-63, 86, Relief ¶ B (ECF No. 52); see also

Allegations re Mot. Strike (ECF No. 56-2).

       In response, GMR filed a Motion to Strike Specified Allegations (“Motion to Strike”) on

March 3, 2017. Mot. Strike (ECF No. 56). GMR argued that RMLC impermissibly added

allegations to the First Amended Complaint related to discussions and conduct concerning the

creation of the Interim License Agreement, execution of the interim licenses themselves, and

extension of the interim licenses. Mot. Strike MOL at 6-10 (ECF No. 56-1). However, the Parties

had agreed not to use the “negotiation of or existence of any interim license with any RMLC

member . . . in any way.” ILA, § 7 (ECF No. 92-9). Thus, RMLC’s conduct violated the Interim

License Agreement, Federal Rule of Evidence 408, which the Parties had incorporated by

reference, and the doctrine of equitable estoppel. Mot. Strike MOL at 6-7, 10, 12-13 (ECF No. 56-

1). GMR contends that given the immateriality of the allegations and impropriety of RMLC’s

conduct, the allegations should be stricken under Rule 12(f). Mot. Strike MOL at 6 (ECF No. 56-

1). Contemporaneous with its filing of the Motion to Strike, GMR also filed a second Motion to

Dismiss under Rule 12(b)(6), (ECF No. 58), and the present, reasserted Motion to Dismiss for

Lack of Personal Jurisdiction and Improper Venue (the “Second Motion to Dismiss”). (ECF

No. 57). On March 24, 2017, RMLC responded to each motion. (ECF Nos. 62, 63, 66).

       In response to the Motion to Strike, RMLC argues that it was simply trying to update the

Complaint, which is evident by its statement that “pursuant to the agreement between the parties

to settle RMLC’s motion for preliminary injunction, RMLC’s member stations are not permitted




                                                 18
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 19 of 59



to pursue damages arising out of the interim license at this time.” First Am. Compl. ¶ 62 (ECF

No. 52); see also Opp. Mot. Strike at 1, 5 (ECF No. 63). RMLC already had established personal

jurisdiction and venue in its original Complaint, thus the additional allegations were not needed

for that purpose. Opp. Mot. Strike at 8 (ECF No. 63). That notwithstanding, however, RMLC

believed GMR’s material breaches of the Interim Licensing Agreement7 permitted RMLC to use

activity related to the Interim License Agreement, and the execution of interim licenses subject

thereto, to support personal jurisdiction over GMR in Pennsylvania and venue in this judicial

district. Opp. Mot. Strike at 1-2, 5-6, 11-12 (ECF No. 63). This conduct provided an additional,

independent basis for personal jurisdiction and venue.

              While these motions were pending, RMLC approached GMR in early May 2017 to discuss

an extension of the Interim License Agreement. Decl. W. Velez (July 21, 2017) ¶ 43 (ECF No. 87).

The Parties attempted to negotiate an extension for the next two months but were unsuccessful.

On July 21, 2017, RMLC filed the Second Preliminary Injunction, based on GMR’s “constructive

refusal to deal” with Pennsylvania radio stations without assurances that doing so would not be



                                                            
7
    As set forth in the Report and Recommendation:
 
              RMLC asserts that GMR breached the interim licensing agreement by not
              offering licenses to some of RMLC’s members: ‘RMLC member stations
              contacted GMR before January 31 in an effort to purchase the interim license, but
              GMR did not respond them before January 31.’ RMLC Resp. Mot. Strike at 4-6,
              10-13 (ECF 63). In addition, RMLC asserts that GMR refused to offer interim
              licenses to some owners of ‘stations groups on an individual-station basis,’ as
              required by the interim license agreement. Id. at 5-6, 11 (citing Term Sheet §
              1(a)). And ‘because GMR is in unrepentant breach of the RMLC-GMR
              agreement [Interim License Agreement] that contains the use restriction, RMLC
              is now well within its rights to use the interim license to establish jurisdiction,
              venue, or liability.’ Id. at 1-2, 5, 8, 10, 12.

R&R at 12 n.8 (ECF No. 100).


                                                               19
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 20 of 59



used against GMR in any way. Second Prelim. Inj. ¶ 2 (ECF No. 85).8 RMLC perceived GMR’s

conduct as a separate and independent “unlawful exercise of its monopoly power and effort to

frustrate this litigation and intimidate potential witnesses.” Id.

              On August 1, 2017, during a conference between the Parties overseen by this Court, the

Parties were able to reach an agreement whereby GMR was granted an extension to the Interim

License Agreement and RMLC agreed to postpone resolution of the Second Preliminary Injunction

until the Court resolved the Second Motion to Dismiss. R&R at 14-15 (ECF No. 100). That same

day, the Court referred the Second Motion to Dismiss to the Honorable Magistrate Judge Sitarski

for a Report and Recommendation. (ECF No. 88).

              Shortly thereafter, RMLC filed a Motion for Leave to File Supplemental Memorandum in

Opposition of the Second Motion to Dismiss (“Motion to Supplement”). Mot. Suppl. (ECF

No. 90). RMLC argued that the supplemental brief addressed “new facts that occurred after

RMLC filed its original opposition brief, as well as the legal consequences of those new facts.”

Mot. Suppl. 1 (ECF No. 90). RMLC argues that review of its supplemental filing is appropriate

because it is “well-settled” in this Circuit that a court may rely upon a defendant’s post-complaint

contacts with a forum to find jurisdiction where the underlying suit concerns an ongoing injury

such as GMR’s unlawful monopolistic scheme. Mot. Suppl. 1-2 (ECF No. 90-1). According to

RMLC, GMR’s “boycott” or “constructive refusal to deal” from May through August 2017 was

specifically directed at Pennsylvania radio stations and is further evidence of GMR’s unlawful,

anticompetitive conduct. Mot. Suppl. 2-3 (ECF No. 90-1). RMLC supported the Motion to




                                                            
8
  RMLC supported the Second Preliminary Injunction with Declarations from owners/managers
of Pennsylvania-based stations, (see, e.g., ECF Nos. 85-2, 85-6) and non-Pennsylvania based
stations. (See, e.g., ECF Nos. 85-3, 85-5).


                                                               20
          Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 21 of 59



Supplement with the Parties’ communications from May through July 2017 and declarations. (See

ECF No. 90).

          GMR contested the Motion to Supplement without qualification, arguing it was an

“inexcusable maneuver to fabricate jurisdiction.” Opp. Mot. Suppl. 2-3 (ECF No. 92). After

RMLC approached GMR to extend the Interim License Agreement in May 2017, GMR

immediately agreed to do so for all RMLC members except those based in Pennsylvania “until it

received ‘iron-clad assurances’ that RMLC would not try to fabricate jurisdiction because of

them.” Opp. Mot. Suppl. 3 (ECF No. 92); (see also ECF No. 90-14). GMR argues that not only

is there nothing improper with this conduct, it is well-established that entities that do not want to

subject themselves to jurisdiction in Pennsylvania may choose not to do business with

Pennsylvania residents. Opp. Mot. Suppl. 3 (ECF No. 92). Moreover, GMR maintains that it

never refused to do business with Pennsylvania radio stations. Rather, it simply sought agreement

to conditions that would ensure that an extension of the Interim Licensing Agreement would not

be used to establish personal jurisdiction or venue given RMLC’s purported violation of the

original Interim License Agreement by using related activity as new allegations in the First

Amended Complaint. Opp. Mot. Suppl. 2-4 (ECF No. 92); (accord ECF Nos. 90-8, 90-12, 90-14,

90-16).

          Given the relatedness of the Motion to Supplement to the Second Motion to Dismiss, on

November 28, 2017, the Court also referred the Motion to Supplement to the Honorable Magistrate

Judge Sitarski for a Report and Recommendation. (ECF No. 99). The next day, on November 29,

2017, the Honorable Magistrate Judge Sitarski filed her Report and Recommendation, suggesting

that the Court deny the Motion to Supplement and grant the Second Motion to Dismiss. RMLC

filed timely and specific objections to the Report and Recommendation (the “Objections”) on




                                                 21
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 22 of 59



December 13, 2017, Objs. R&R (ECF No. 101), which GMR timely opposed (the “Opposition to

the Objections”) on December 27, 2017. Opp. Objs. R&R (ECF No. 103). RMLC filed a Reply

in Support of the Objections after the Court granted it leave to do so on January 12, 2018. (ECF

No. 106).

       While the Court reviewed the Report and Recommendation, interrelated motions, and

hundreds of pages of record evidence, GMR filed three motions for telephonic status conferences

requesting that the “Court provide the parties with a brief update regarding the status of RMLC’s

pending objections to Magistrate Judge Sitarski’s Report.” (See, e.g., ECF No. 109-1).

       Additionally, on January 18, 2019, RMLC filed a second Motion for Leave to Supplement

the Jurisdictional Record with Additional Facts (“Second Motion to Supplement”), (ECF No. 114),

which GMR opposed on January 29, 2019. (ECF No. 115). RMLC contends that its Second

Motion for Leave supports the Objections it filed to the Report and Recommendation regarding

the proposed denial of its Motion to Supplement. Second Mot. Suppl. MOL at 1-2 (ECF No. 114-

1). Specifically, RMLC argues that it can set forth new evidence of the witness intimidation it

attempted to illustrate in the Motion to Supplement through the Declaration of Mr. Levin,

regarding GMR’s purported “retaliation” against Entercom, a Pennsylvania-based RMLC

member. Mr. Levin avers that GMR is the only PRO that refuses to offer Entercom a license that

would allow it to play GMR’s repertory on its new non-interactive streaming service. Decl. E.

Levin (Jan. 17, 2019) ¶¶ 8-9 (ECF No. 114-2). The Interim License Agreement would not cover

this activity. Decl. E. Levin (Jan. 17, 2019) ¶¶ 8-9 (ECF No. 114-2). Consequently, in December

2018, a Vice President of Entercom’s Business Development team sought a separate license from

the Interim License Agreement from GMR. Decl. E. Levin (Jan. 17, 2019) ¶ 10 (ECF No. 114-2).

GMR’s counsel conveyed that GMR declined to issue such a license “in light of RMLC’s pending




                                               22
         Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 23 of 59



antitrust litigation with Global Music Rights, and due to positions previously advanced by

Entercom.” Decl. E. Levin (Jan. 17, 2019) ¶¶ 10-12 (ECF No. 114-2). Mr. Levin avers that

because of GMR’s refusal to issue this separate license, “Entercom has determined that it cannot

launch the new non-interactive streaming functionality for Radio.com that it had planned.” Decl.

E. Levin (Jan. 17, 2019) ¶ 14 (ECF No. 114-2).

         GMR opposes the Second Motion to Supplement as well. Opp. Sec. Mot. Suppl. (ECF No.

115). GMR argues that as Entercom had no business dealings with it when RMLC filed the

Complaint there is no need to supplement based on this post-Complaint contact because it is

irrelevant to the jurisdictional analysis. Opp. Sec. Mot. Suppl. 5-6 (ECF No. 115). Indeed,

according to GMR, the only business relationship between GMR and Entercom concerns the

interim licenses entered pursuant to the Interim License Agreement. Opp. Sec. Mot. Suppl. 5 (ECF

No. 115); accord Decl. E. Levin (Jan. 17, 2019) ¶¶ 3, 6 (ECF No. 114-2). GMR perceives the

Second Motion to Supplement as another “strategic” attempt to create jurisdiction. Opp. Sec. Mot.

Suppl. 6 (ECF No. 115). It believes that had it acquiesced to Entercom’s “out of the blue” request,

RMLC “would have sought to use that new license to establish jurisdiction.” Id.


   II.      REPORT AND RECOMMENDATION


         The Honorable Magistrate Judge Sitarski recommended that the Court: (1) grant GMR’s

Second Motion to Dismiss, and (2) deny RMLC’s Motion to Supplement. R&R at 6 (ECF No.

100). After a careful and thorough jurisdictional analysis, she determined that this Court may not

exercise personal jurisdiction over GMR and venue is not proper in this judicial district. R&R at

28 (ECF No. 100).

         The Report and Recommendation first addresses whether this judicial district is a proper

venue for GMR. R&R at 27-28 (ECF No. 100). After considering Section 2 of the Sherman Act,


                                                 23
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 24 of 59



Section 12 of the Clayton Act, and the general venue statute, 28 U.S.C. § 1391, it recommends

that neither of these provisions make venue proper in this judicial district because the Court may

not exercise personal jurisdiction over GMR. Id.

       The Report and Recommendation then addresses personal jurisdiction with a four-part

jurisdictional analysis. First, it addresses RMLC’s implied argument that the Court may exercise

jurisdiction over GMR based on the “National Contacts Test,” provided for by Section 12 of the

Clayton Act. R&R at 25-27 (ECF No. 100); see also In re Automotive Refinishing, 358 F.3d 288,

296-978 (3d Cir. 2004). It concludes that this is an improper basis from which to exert personal

jurisdiction because GMR is not a foreign (non-U.S.) corporation. Second, the Report and

Recommendation addresses RMLC’s lack of argument regarding general jurisdiction and the

absence of any supporting record evidence. R&R at 29 (ECF No. 100). Third, it considers whether

the Court may exercise specific jurisdiction over GMR. R&R at 31-35 (ECF No. 100). Although,

this piece of the jurisdictional analysis requires an evaluation of three requirements, the Report

and Recommendation only addresses the purposeful availment prong, finding RMLC’s failure to

satisfy this prong dispositive. R&R at 30, 35 (ECF No. 100). Fourth, and finally, the Report and

Recommendation considers whether personal jurisdiction could be exercised over GMR based on

the “Effects Test” set forth in Calder v. Jones, 465 U.S. 783 (1984). R&R at 35-38 (ECF No.

100). Calder provides for the exercise of specific jurisdiction over a defendant that commits an

intentional tort, the effects of which were aimed at and primarily felt in a particular forum. R&R

at 36-37 (ECF No. 100). For the purposes of resolving the Second Motion to Dismiss, the Report

and Recommendation accepts as true that RMLC plausibly pled an intentional antitrust violation

and that Pennsylvania radio stations felt the brunt of the harm caused by GMR’s alleged

anticompetitive conduct.     R&R at 37 (ECF No. 100).             Nonetheless, the Report and




                                               24
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 25 of 59



Recommendation concluded that RMLC could still not demonstrate that GMR “expressly aimed”

its tortious conduct at Pennsylvania, thus jurisdiction could not be exercised over GMR under this

theory. R&R at 37-38 (ECF No. 100).

              The Report and Recommendation next discusses why the Court should deny the Motion to

Supplement. R&R at 23-24 (ECF No. 100). The Report and Recommendation discusses the

Parties’ critique of one another’s performance of their interim licensing obligations, but found that

neither side’s purported material breaches justified non-performance of the Interim License

Agreement. Id. Thus, after considering RMLC’s supplementary materials the Report and

Recommendation concludes that:

              nothing contained in the proffered supplementary materials, and none of the cited
              flaws as to each side’s discharge of their respective obligations, warrants departure
              from the promise they made to each other ‘not to use the negotiation of or existence
              of any interim license with any RMLC member in any way, including to argue for
              or against personal jurisdiction or venue.’ Term Sheet § 7(c).

R&R at 24 (ECF No. 100).9

              Finally, the Report and Recommendation discusses why the Court should dismiss

RMLC’s case rather than transfer the matter under 28 U.S.C. § 1404(a). Dismissal is

recommended rather than transfer because RMLC did not request a transfer or cite any

hardship or prejudice it would suffer in the absence of a transfer. R&R at 39 (ECF

No. 100).


       III.           RMLC’S OBJECTIONS TO THE REPORT AND RECOMMENDATION


              RMLC raised four objections to the Report and Recommendation. Objs. R&R at 1 (ECF

No. 101). First, RMLC objected to the recommendation that this Court deny RMLC’s Motion to



                                                            
9
    The Second Motion to Supplement was not before the Honorable Magistrate Judge Sitarski.


                                                               25
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 26 of 59



Supplement. Objs. R&R at 6-10 (ECF No. 101). Second, RMLC objected to the recommendation

that the Court dismiss the First Amended Complaint for lack of personal jurisdiction and improper

venue. Id. Third, RMLC objected to the Report and Recommendation’s purported failure to

address RMLC’s request for jurisdictional discovery. Id. Fourth, and finally, RMLC objected to

the recommendation that the Court dismiss this matter, rather than transfer it to the Central District

of California. Objs. R&R at 16 (ECF No. 101). The Court will address RMLC’s arguments

supporting the first two objections together, as they are related, and the remaining objections in

turn.

        RMLC contends that the Honorable Magistrate Judge Sitarski’s recommendation to deny

the Motion to Supplement resulted from an improper refusal to consider the “Pennsylvania-

specific boycott that GMR imposed on Pennsylvania-based radio stations from at least May to

August 2017 as a relevant jurisdictional contact.” Objs. R&R at 4 (ECF No. 101). RMLC

perceives this as an error, because it believes the “boycott” is evidence of the type of contact that

was found lacking in the Report and Recommendation and independently establishes a prima facie

case of jurisdiction and venue. Id. RMLC argues that “the evidence of record demonstrates

conclusively that GMR engaged in the complete boycott of Pennsylvania-based stations from at

least May to August 2017 for reasons other than trying to protect its jurisdictional arguments.”

Objs. R&R at 5(ECF No. 101). Moreover, even if this argument is not obvious on its face, RMLC

argues that the posture of the case required that these allegations be taken as true. Objs. R&R at 6

(ECF No. 101). According to RMLC, the Report and Recommendation erred on this issue because

it did not separate interim license related conduct from GMR’s boycott. Id. The latter constituted

independent conduct unrelated to activity concerning the Interim License Agreement, which was

permissible for the Court to review. Objs. R&R at 6-8 (ECF No. 101). Moreover, RMLC argues




                                                 26
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 27 of 59



that the Report and Recommendation improperly relies upon GMR’s eventual offer of extensions

to the interim licenses as mooting the fact that the boycott occurred in the first place. Objs. R&R

at 9 (ECF No. 101). Finally, RMLC argues that the Report and Recommendation improperly

concluded that GMR’s public notice of its boycott did not constitute intimidation and retaliation.

Objs. R&R at 10-11 (ECF No. 101). RMLC contends that if this boycott and witness intimidation

had been considered, it would have been evidence that GMR purposefully availed itself of

Pennsylvania under a traditional specific jurisdictional analysis and/or that the tortious conduct

established jurisdiction under Calder’s “Effects Test.” Objs. R&R at 12 (ECF No. 101).

       RMLC next critiques the Report and Recommendation’s alleged failure to address

RMLC’s requests for jurisdictional discovery in the event the jurisdictional contacts identified

were found lacking. Objs. R&R at 13-16 (ECF No. 101). Indeed, RMLC argues that this

“omission alone is a sufficient ground for rejecting the R&R in its entirety.” Objs. R&R at 13

(ECF No. 101). RMLC argues that its requests for jurisdictional discovery were set forth in its

Opposition to the Second Motion to Dismiss:


              RMLC’s knowledge of the contents of GMR’s contract with iHeartMedia
               comes from public sources and GMR’s own statements. Should the Court
               conclude that additional details of the iHeart Media contract are possibly
               relevant to these motions, jurisdictional discovery into this license is
               requested and appropriate. Opp. Mot. to Dismiss at 5 n. 4 (ECF No. 62);
               accord Objs. R&R at 15 (ECF No. 101).

              Jurisdictional discovery would likely demonstrate that GMR had similar
               communications with additional groups to license Pennsylvania stations, including
               CBS. Opp. Mot. to Dismiss at 16 n. 11 (ECF No. 62); accord Objs. R&R at 13
               (ECF No. 101).

              To the extent the Court has any doubt about whether personal jurisdiction or venue
               are proper, then RMLC requests an opportunity for jurisdictional discovery. . . .
               Existing facts suggest that discovery will uncover other substantial contacts that
               GMR has had with Pennsylvania both before and after RMLC filed its original
               complaint. Opp. Mot. to Dismiss at 36-37 (ECF No. 62); accord Objs. R&R at 13
               (ECF No. 101).


                                                27
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 28 of 59



Alternatively, but relatedly, RMLC argues that its arguments for jurisdiction set forth with

“‘reasonable particularity’ the ‘possible existence’ of relevant jurisdictional contacts,” which

warranted the grant of jurisdictional discovery. Objs. R&R at 16 (ECF No. 101).

        Finally, RMLC objects to the Report and Recommendation’s dismissal of the case instead

of transfer pursuant to 28 U.S.C. § 1631 or § 1406(a). RMLC argues that under circumstances

such as these, transfer is preferable to dismissal in this Circuit. Objs. R&R at 16 (ECF No. 101).

Moreover, even though RMLC did not request transfer, it argues that it is within the Court’s

authority to transfer a case sua sponte where doing so is in the interest of justice. Objs. R&R at

17 (ECF No. 101).

                                   STANDARD OF REVIEW


   I.      REPORT AND RECOMMENDATION


        Pursuant to 28 U.S.C. § 636(b)(1)(c), a district court reviewing a magistrate judge’s report

and recommendation must “make a de novo determination of those portions of the report or

specified proposed findings or recommendation to which objection is made.” Accord Fed. R. Civ.

P. 72(b). General or blanket objections do not comply with the specificity requirement and do not

comport with the Federal Rules or this Court’s Local Rule 72.1(IV)(b). Facyson v. Barnhart, No.

02-3593, 2003 WL 22436274, at *1 (E.D. Pa. May 30, 2003). Where these prerequisites have not

been met, the Third Circuit Court of Appeals has held that it is best to review dispositive legal

issues addressed in the report for plain error or manifest injustice. Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987); see also Harper v. Sullivan, No. 89-4272, 1991 WL 24908, at *1 n.3 (E.D.

Pa. Feb. 22, 1991).




                                                28
         Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 29 of 59



   II.      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND
            IMPROPER VENUE

         After a jurisdictional challenge is made pursuant to Rule 12(b)(2), plaintiff bears the burden

of putting forth facts that demonstrate the existence of personal jurisdiction. Pinker v. Roche

Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002). As a Rule 12(b)(2) motion “is inherently a

matter which requires resolution of factual issues outside the pleadings . . . [o]nce the defense has

been raised, then the plaintiff must sustain its burden of proof by establishing jurisdictional facts

through sworn affidavits or other competent evidence.” Time Share Vacation Club v. Atlantic

Resorts, Ltd., 735 F.2d 61, 66 n. 9 (3d Cir. 1984). The proffered evidence must show “with

reasonable particularity the existence of sufficient contacts between the defendant and the forum

state to support jurisdiction.” See Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d

434, 437 (3d Cir. 1987). Where a jurisdictional challenge is raised and the Court does not hold an

evidentiary hearing, plaintiff need only establish a prima facie case of personal jurisdiction.

O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d Cir. 2007). In this circumstance,

a court must accept as true all uncontroverted allegations in the pleadings and all reasonable

inferences therefrom. United Healthcare Services, Inc. v. Cephalon, Inc., No. 17-0555, 2018 WL

878766, at *1 (E.D. Pa. Feb. 13, 2018). Where “allegations are contradicted by an opposing

affidavit . . . plaintiff[] must present similar evidence in support.” Pearce v. Mizuho Bank, Ltd.,

No. 18-0306, 2018 WL 4094812, at *3 (E.D. Pa. Aug. 27, 2018). Any factual disputes must be

resolved in plaintiff’s favor. United Healthcare Services, 2018 WL 878766, at *1.




                                                  29
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 30 of 59



                                          DISCUSSION


   I.      MOTION TO STRIKE AND MOTIONS TO SUPPLEMENT


        Given the posture of the case, the Court must resolve GMR’s Motion to Strike and RMLC’s

Motions to Supplement prior to addressing the merits of the Second Motion to Dismiss. The court

must accept as true all uncontroverted allegations in the pleadings, including their reasonable

inferences, and resolve any factual disputes in RMLC’s favor. United Healthcare Services, 2018

WL 878766, at *1. Consequently, the Court must first determine the universe of reviewable facts.

           A. The Court Will Grant GMR’s Motion to Strike


        Under Rule 12(f) “the court may order stricken from any pleading any insufficient defense

or any redundant, immaterial, impertinent or scandalous matter. “The purpose of a motion to strike

is to clean up the pleadings, streamline litigation, and avoid unnecessary forays into immaterial

matters.” Natale v. Winthrop Resources, Corp., No. 07-4686, 2008 WL 2758238, at *14 (E.D. Pa.

July 9, 2008) (internal quotations omitted). “An ‘immaterial’ matter is that which has no essential

or important relationship to the claim for relief.” Allegrino v. Conway E & S, Inc., No. 09-1507,

2010 WL 1854125, at * 10 (W. D. Pa. May 5, 2010). “‘Impertinent’ matter consists of statements

that do not pertain, and are not necessary, to the issues in question.” Id. And a “‘scandalous’

matter can either cast a derogatory light on someone, or may also detract from the dignity of the

court.” Id. Courts have significant discretion when disposing of a motion to strike under Rule

12(f), however, “such motions are not favored and usually will be denied unless the allegations

have no possible relation to the controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues in the case.” Natale, 2008 WL 2758238, at *14 (emphasis added).




                                                 30
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 31 of 59



At base, striking a portion of a pleading is appropriate “when required for the purposes of justice.”

Id.

       GMR has asked the Court to strike allegations in the First Amended Complaint concerning

activity related to the negotiation and execution of the Interim License Agreement. GMR argues

that RMLC’s use of this activity violates the Interim License Agreement, Federal Rule of Evidence

408, and the doctrine of equitable estoppel. Mot. Strike MOL at 6-7 (ECF No. 56-1).

       RMLC does not contest that the allegations identified by GMR in Exhibit A to its Motion

to Strike pertain to activity related to the Interim License Agreement. Opp. Mot. Strike (ECF No.

63). Rather, RMLC argues that there is no legal or factual basis for striking the allegations at issue.

First, RMLC contends that it did not violate the “use” limitations in the Interim License

Agreement. Indeed, in a letter dated February 22, 2017, RMLC informed GMR that it would not

“‘use’ the negotiation or existence of the interim license to establish jurisdiction or venue in the

Eastern District of Pennsylvania or to establish substantive liability against GMR.” February 22,

2017 Crsp. 1 (ECF No. 64-1). RMLC contends that it simply wanted to update the Complaint and

preserve its rights as set forth in the Interim License Agreement so that GMR could not later claim

those rights were waived. Opp. Mot. Strike at 1, 8-9 (ECF No. 63). From RMLC’s perspective,

the February 22nd letter should have alleviated GMR’s concerns and mooted the Motion to Strike.

Id. Especially where RMLC also pled in the First Amended Complaint that it “is not pursuing any

substantive remedies based on the interim licenses at this time.” First Am. Compl. ¶ 62 (ECF No.

52).

       Second, the prior argument notwithstanding, RMLC also argues that GMR’s breach of the

Interim License Agreement permits RMLC’s use of interim license activity to support personal

jurisdiction and venue. Opp. Mot. Strike at 1-2, 10-11 (ECF No. 63). Although, the Complaint




                                                  31
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 32 of 59



provided sufficient jurisdictional facts to establish both personal jurisdiction and venue, GMR

cannot enforce obligations in an agreement for which it is in material breach. Id.

       Third, RMLC maintains that Federal Rule of Evidence 408 is inapplicable to this situation.

Rule 408 limits the ways in which compromise negotiations may be used during litigation, but that

restriction is not without exception. Courts have permitted compromise negotiations subject to

Rule 408 to be used to establish personal jurisdiction, because doing so does not “prove or disprove

the validity or amount of a disputed claim or [] impeach by a prior inconsistent statement or a

contradiction.” Fed. R. Evid. 408(a); see, e.g., Smith v. Cutler, 504 F. Supp. 2d 1162, 1167 n.3

(D.N.M. 2007); see also Opp. Mot. Strike at 2, 13-14 (ECF No. 63).

       Fourth, and finally, RMLC argues that if either party is entitled to rely upon the doctrine

of equitable estoppel it is RMLC, not GMR, given GMR’s material breaches of the Interim License

Agreement. Opp. Mot. Strike at 2, 15-16 (ECF No. 63).

       The Court need not address all the arguments raised by the Parties as the “use” limitation

in the Interim License Agreement is dispositive on this issue. Section 7(c) of the Interim License

Agreement states: “GMR and RMLC agree not to use the negotiation of or existence of any interim

license with any RMLC member in any way, including to argue for or against personal jurisdiction

or venue.” (emphasis added). RMLC concedes that the allegations set forth in Exhibit A to the

Motion to Strike pertain to activity related to the Interim License Agreement. RMLC concedes

that to use that activity to establish personal jurisdiction and/or venue would violate the “use”

restrictions in the Interim License Agreement given its arguments about its February 22nd letter

and ¶ 61 of the First Amended Complaint. RMLC simply believes that its “use” of the allegations

at issue in the Amended Complaint is permissible given GMR’s alleged material breach of the




                                                32
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 33 of 59



Interim License Agreement.      RMLC is incorrect.      Consequently, the Court will strike the

allegations as identified by GMR in Exhibit A to the Motion to Strike.

       Since the onset of this litigation, GMR has articulated its intention to move to dismiss the

Complaint for lack of personal jurisdiction and RMLC had stated its belief that GMR’s argument

lacked merit. For example, during the first telephonic conference held before the Honorable

Magistrate Judge Sitarski regarding the negotiation of an interim license to obviate RMLC’s need

for a preliminary injunction, counsel said the following:

       RMLC’s counsel: “Your Honor, we will be moving to quash service, and we will be
       contesting personal jurisdiction over GMR.” . . .

       GMR’s counsel: “I’m puzzled by the . . . personal jurisdiction and venue arguments
       because during negotiation with the RMLC it was clear as between what the RMLC
       understood that GMR was demanding or making offers for licenses for radio stations . . .
       located within your district [the Eastern District of Pennsylvania].”

Hr’g Tr. (Dec. 8, 2016) 7:14-16 (ECF No. 35); (see also ILA, §§ 7(a)-(c) (ECF No. 92-9). Thus

when the Parties executed the Interim License Agreement with the language: “GMR and RMLC

agree not to use the negotiation of or existence of any interim license with any RMLC member in

any way, including to argue for or against personal jurisdiction or venue,” (see ILA, §§ 7(c) (ECF

No. 92-9), they did so with full knowledge of the other’s anticipated arguments and a desire to not

allow the other to use the Interim License Agreement to advance those arguments in any way. See

also December 8, 2016 Email Crsp. 3 (ECF No. 75-1 *SEALED*).

       RMLC’s claim that GMR’s material breach justifies its use of activity related to the Interim

License Agreement does not change this analysis given that “[w]hether a breach is material is an

issue of fact unless the question ‘admits of only one reasonable answer.’” Smith v. Allstate Corp.,

No. 12-0144, 2013 WL 990438, at *8 (E.D. Pa. Mar. 13, 2013). As this is not a case where there

is only one reasonable answer and the Parties dispute whether material breaches have occurred,




                                                33
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 34 of 59



and if so, by whom, the Court will not endorse RMLC’s unilateral determination on this issue

where it cannot itself make that determination at this posture on the present record.

              Accordingly, although striking allegations from pleadings are disfavored, the Court will do

so here in the interest of justice. Natale, 2008 WL 2758238, at *14. If, as RLMC argues, the

additional allegations are not needed to establish personal jurisdiction or venue, striking them at

this juncture will not prejudice RMLC. Moreover, striking these allegations will militate against

any confusion of the issues, given the posture of this case. The Court must afford RMLC’s well-

pled factual allegations and the inferences therefrom the deference of truth when determining

whether RMLC has made a prima facie showing of personal jurisdiction. The First Amended

Complaint need not include allegations that cannot be relied upon in this inquiry. The Court’s

exercise of its inherent authority in this regard is thus a reasonable response given RMLC’s

representations and the posture of this case. Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016); see

also United States Sec. and Exch. Comm’n v. One or More Unknown Traders in Sec. of Fortress

Inv. Grp., LLC, No. 17-1287, 2018 WL 4676043, at *3 n. 4 (D.N.J. Sept. 27, 2018) (noting that it

would consider all allegations in the complaint in its 12(b)(2) analysis because defendant’s motion

to strike certain allegations was denied).10




                                                            
10
   The cases cited by RMLC do not warrant a different outcome. See Nupro Indus. Corp. v.
Lexington Ins. Co., 2010 WL 2553698, at *2 (E.D. Pa. June 21, 2010) (denying a motion to
strike affirmative defenses because they were filed after the close of discovery and concerned
disputed issues of fact and law); Medevac MidAtlantic, LLC v. Keystone Mercy Health Plan, 817
F. Supp. 2d 515, 533 (E.D. Pa. 2011) (denying a motion to strike damages requested in an
amended complaint where the parties disputed the applicability of the facially ambiguous
governing statute and there was no suggestion or demonstration that the allegations would
prejudice the non-moving party if they remained in the pleading).


                                                               34
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 35 of 59



           B. The Court Will Grant, In Part, And Deny, In Part, RMLC’s Motion to
              Supplement


       RMLC seeks to supplement its Opposition to the Second Motion to Dismiss with evidence

of GMR’s alleged jurisdictionally relevant contacts with Pennsylvania post-filing of the

Complaint. It is within a court’s discretion to grant leave to supplement the record of a case.

Edwards v. Pa. Tpk. Comm’n, 80 F. App’x 261, 265 (3d Cir. 2003). However, such a request

should be denied where the proposed supplementation “does not provide any new evidence” that

would impact the ruling on the pending motion. Karlo v. Pittsburgh Glass Works, LLC, 2015 WL

3966434, at *2 (W.D. Pa. June 8, 2015).            The Court will depart from the Report and

Recommendation in part and grant the Motion to Supplement, in so far as the supplemental

information pertains to allegations not stricken from the First Amended Complaint. The Court

will deny the Second Motion to Supplement in toto.

       To add context, the Court will first address the law on considering post-complaint contacts

with a forum in a personal jurisdiction analysis. Due to the abundance of personal jurisdiction

jurisprudence, it is now axiomatic that such an analysis requires a case-by-case factual assessment

of a defendant’s contacts with the forum. Mellon Bank (East) PSFS, Nat. Ass’n v. Farino, 960

F.2d 1217, 1224 (3d Cir. 1992). Questions of personal jurisdiction do not lend themselves to

categorical determinations. Id. Consequently, the Third Circuit Court of Appeals has directed

courts in this Circuit to employ a “highly realistic” approach when making personal jurisdiction

decisions. Id.

       In certain contexts, such as a specific jurisdiction analysis in a premises liability case, only

pre-injury contacts are relevant. See Rocke v Pebble Beach Co., 541 Fed. Appx. 208, 212 (3d Cir.

2013). However, in cases alleging an ongoing injury, a proper inquiry may appropriately require

review of pre- and post-complaint contacts that concern “events occurring before, during, and after


                                                 35
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 36 of 59



the events giving rise to the cause of action.” Endless Pools, Inc. v. Wave Tec Pools, Inc., 362 F.

Supp. 2d 578, 584 (E.D. Pa. 2005) (first citing Beverly Hills Fan Co. v. Royal Sovereign Corp., 21

F. 3d 1558, 1562-1563 (Fed. Cir. 1994); then citing Farino, 960 F.2d at 1224). Notably, however,

a defendant’s post-complaint contacts with a forum that are the result of its defense of pending

litigation, are not relevant to the jurisdictional inquiry. Educational Testing Service v. Katzman,

631 F. Supp. 550, 556 (D.N.J. 1986) (considering all of defendant’s contacts with the forum after

the filing of the complaint in its personal jurisdiction analysis except those resulting from the

defense of his case).

       RMLC has filed two motions to file supplemental memoranda in support of its Opposition

to the Second Motion to Dismiss. In the Motion to Supplement, RMLC seeks to add facts about

GMR’s alleged “boycott” of Pennsylvania-based stations beginning on May 29, 2017. RMLC’s

Suppl. Memo. 2-3 (ECF No. 90-2). According to RMLC, when GMR “announced on its website

(and has since repeatedly confirmed) its refusal, after its litigation-related interim licenses expire,

to do business with radio ‘stations owned by companies headquartered or based in Pennsylvania’

because of this lawsuit,” it was attempting to punish and retaliate against Pennsylvania-based

entities that have assisted RMLC in this litigation and intimidate other witnesses from doing the

same. Mot. Suppl. MOL at 2 (ECF No. 90-1). RMLC contends that these post-complaint contacts

constitute “tortious conduct” and are demonstrative of GMR’s ongoing and injurious monopolistic

scheme. Mot. Suppl. MOL at 2-3 (ECF No. 90-1). Moreover, RMLC argues that these contacts

set forth an independent basis for personal jurisdiction under the “Effects Test” established in

Calder v. Jones. Mot. Suppl. MOL at 2-3 (ECF No. 90-1).

\      In response, GMR argues that RMLC is using the Interim License Agreement, which was

negotiated “with the Court’s assistance specifically to permit sufficient time to determine if there




                                                  36
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 37 of 59



was jurisdiction in this Court, [to] create[] jurisdiction in this Court.” Opp. Mot. Suppl. 2 (ECF

No. 92). According to GMR, it never “boycotted” any RMLC member, including those based in

Pennsylvania. Opp. Mot. Suppl. 3 (ECF No. 92). Rather, when RMLC approached GMR in May

2017 seeking an extension of the Interim License Agreement, GMR immediately agreed for

members in all 49 states where litigation was not then pending between it and RMLC. The only

RMLC members to whom GMR refused to immediately issue a license extension were those based

in Pennsylvania, and even then, GMR agreed to issue extensions (and ultimately issued them) once

it received “‘iron-clad assurances’ that RMLC would not try to fabricate jurisdiction because of

them.” Id.; see also June 28, 2017 Crsp. (ECF No. 90-14), p. 2; accord Resp. Objs. R&R at 4

(ECF No. 103); see also R&R at 24 (ECF No. 100). Moreover, the only reason for GMR’s

cautiousness with respect to an extension was RMLC’s alleged breach of the Interim License

Agreement by using related activity to amend its Complaint and argue for personal jurisdiction

and venue. Opp. Mot. Suppl. 2-3, 9-13 (ECF No. 92). Finally, GMR argues that RMLC’s

unsupported accusation that GMR’s purported “boycott” was an attempt to retaliate against

Pennsylvania-based RMLC members that provided declarations in support of RMLC’s Opposition

to the Second Motion to Dismiss is belied by the facts. Opp. Mot. Suppl. 4-5 (ECF No. 92).

According to GMR, not only were license extension offers made to all RMLC members, the

recipients of those offers included two RMLC members whose vice president and president

submitted declarations in support of RMLC’s Second Preliminary Injunction. Decl. D. Marroso

(Aug. 28, 2017) ¶ 33 (ECF No. 92-1).

       The Honorable Magistrate Judge Sitarski recommended that the Court deny the Motion to

Supplement because none of the proffered supplementary materials or arguments therein

warranted a departure from the promises the Parties made to one another “not to use the negotiation




                                                37
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 38 of 59



of or existence of any interim license with any RMLC member in any way, including to argue for

or against personal jurisdiction or venue.” R&R at 24 (ECF No. 100) (internal citation omitted).

As she oversaw multiple negotiations between the Parties on this issue, the Court gives weight to

this recommendation. However, it is compelled to depart, in part.

       Since the onset of this litigation, GMR has maintained that it is not subject to jurisdiction

in Pennsylvania. Hr’g Tr. (Dec. 8, 2016) 7:14-16 (ECF No. 35). However, RMLC perceives

GMR’s refusal to license Pennsylvania-based stations as a boycott and witness intimidation.

RMLC also perceives GMR’s desire to obtain fees from RMLC members for accessing its

repertory after two years without payment as coercive, anticompetitive conduct. While the merits

of those allegations are yet to be decided, here, as pertains to RMLC’s Motion to Supplement, the

Court finds it much more likely – and record evidence to support – that GMR simply erred on the

side of caution and away from any semblance of creating a jurisdictionally relevant contact when

it posted the Radio Music Notice. See Katzman, 631 F. Supp. at 556 (“Once a defendant has been

served with a complaint, [it] is on notice that [it] may be subject to jurisdiction in that forum. At

that time, perhaps more than at any other, the defendant who wishes to contest jurisdiction . . .

begins ordering [its] affairs to show that [it] has no contacts with the forum state”). GMR

repeatedly told RMLC that it would offer interim license extensions to Pennsylvania-based

stations once it received “iron-clad assurances” that RMLC would not attempt to use those contacts

to establish personal jurisdiction or venue, or as a basis of antitrust liability. These assurances

were essentially repackaged versions of those set forth in §§ 7(a), and (c), of the Interim License

Agreement. Consequently, though framed as a “boycott” and “witness intimidation” by RMLC,

the Court views GMR’s conduct as an effort not to create jurisdictional contacts in a forum where

its amenability to suit is presently being litigated. As such, the Court will deny the Motion to




                                                 38
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 39 of 59



Supplement, and will not rely upon supporting documents, to the extent they relate to activity

concerning the Interim License Agreement.

       However, given the posture of the case and the lack of an evidentiary hearing, the Court

will grant the Motion to Supplement and appropriately rely upon the appended exhibits, to the

extent the documents provide additional information about the pre-complaint jurisdictional

contacts alleged by RMLC. Per this Court’s Local Rule, 72.1.IV(c), “new issues and evidence

shall not be raised after the filing of the Magistrate Judge’s Report and Recommendation if they

could have been presented to the magistrate judge.” Consequently, RMLC had to move to

supplement the record as it did or risk waiving what it deemed to be jurisdictionally relevant

evidence.

       The Court bears in mind RMLC’s objection that it was entitled to have its boycott

allegations taken as true given that there was no evidentiary hearing. Objs. to R&R at 6 (ECF

No. 101). However, that is not true given the Court’s grant of GMR’s Motion to Strike. Moreover,

setting that point aside, the Court need only credit well-pled factual allegations and their reasonable

inferences as being true. RMLC’s framing of GMR’s conduct as a “boycott” and “witness

intimidation” and its general arguments in its brief that GMR’s “refusal to deal is designed to

intimidate [unnamed] witnesses,” are not well-pled facts owed the deference of truth. See Fleury

v. U.S. Postal Service, No. 00-5500, 2001 WL964147, at * 2 n.5 (E.D. Pa. Aug. 1, 2001) (“It is

axiomatic that statements or suggestions in briefs are not a substitute for well pled facts in a

complaint”); see also RMLC’s Suppl. Memo. 10 (ECF No. 90-2). As the Court has stricken any

related allegations from the Amended Complaint, these assertions are without any support owed

the deference of truth. 




                                                  39
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 40 of 59



       In the Second Motion to Supplement, RMLC seeks leave to file the January 17, 2019

Declaration of Eugene D. Levin, RMLC Executive Committee member and Vice President,

Treasurer, and Controller of Entercom, a Pennsylvania-based radio station. Sec. Mot. Suppl. MOL

at 1 (ECF No. 114). RMLC argues that Mr. Levin’s declaration further demonstrates that personal

jurisdiction and venue are proper in this Court because of GMR’s refusal to grant Entercom a

license independent of the Interim License Agreement (and its extension), which would enable

Entercom to play GMR’s repertory on its new non-interactive streaming platform – Radio.com.

Sec. Mot. Suppl. MOL at 1-2 (ECF No. 114). RMLC construes GMR’s conduct as further

evidence of witness intimidation and an independent establishment of personal jurisdiction under

the Calder “Effects Test.” Sec. Mot. Suppl. MOL at 1, 3, 5 (ECF No. 114). When denying

Entercom’s request for a separate license for its streaming service, GMR offered the following

explanation:

       [I]n light of RMLC’s pending antitrust litigation with Global Music Rights, and due
       to positions previously advanced by the RMLC related to Global Music Rights’
       licensing practices, Global Music Rights is not in a position where it can license
       it[s] works for performance on Entercom’s non-interacting streaming service.

Decl. E. Levin (Jan. 17, 2019), Ex. 2 (ECF No. 114-2). Having obtained licenses from ASCAP,

BMI, and SESAC, Mr. Levin declares that Entercom cannot launch this service as planned without

a license from GMR. Decl. E. Levin (Jan. 17, 2019) ¶ 14 (ECF No. 114-2).

       GMR argues that the Second Motion to Supplement is improper as well because RMLC

improperly relies upon events that occurred two years after it filed the Complaint. Moreover,

GMR contends that RMLC is attempting to create a relevant jurisdictional contact from this post-

Complaint conduct through GMR’s decision to not do business in Pennsylvania, which is the exact




                                               40
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 41 of 59



opposite of the purposeful availment needed to establish specific jurisdiction.11 Opp. Sec. Mot.

Suppl. 1-2 (ECF No. 115). The Court agrees with GMR.

              Where a defendant does not want to be amenable to jurisdiction in Pennsylvania, it may

lawfully choose not to do business with Pennsylvania residents. Toys “R” US, Inc. v. Step Two,

S.A., 318 F.3d 446, 452 (3d Cir. 2003) (citing Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119, 1126-27 (W.D. Pa. 1997). That said, a defendant will not be permitted to cease doing

business “in order to stifle the main action, especially where it is apparent that such conduct will

further the monopoly which plaintiff alleges defendant is attempting to bring about and which, if

proved, would entitle plaintiff to permanent relief.” Bergen Drug Co. v. Parke, Davis & Co., 307

F.2d 725, 727 (3d Cir. 1962) (reversing the denial of a preliminary injunction after finding that

defendant ceased doing business with plaintiff in retaliation for filing an antitrust complaint and

plaintiff would be unable to secure the cooperation of witnesses out of fear of the same retaliatory

conduct); (see also RMLC’s Suppl. Memo. 11-12 (ECF No. 90-2).

              The record demonstrates that GMR’s actions were not done to frustrate litigation, but rather

to maintain its defense – advanced since the onset of litigation – that personal jurisdiction and

venue were not proper in this Court. GMR’s conduct is not analogous to that in Bergen Drug

where the defendant stopped using the distribution facilities of plaintiff and its subsidiaries two

weeks after plaintiff filed its complaint for no strategic purpose, Bergen Drug Co., 307 F.2d at

726, or Lorain Journal Co v. United States, 342 U.S. 143, 152-54 (1951), where defendant

attempted to force its advertisers to boycott a competitor radio station. Rather, after negotiating

the Interim License Agreement with RMLC and incorrectly believing the Parties to have agreed



                                                            
11
  RMLC does not argue that general jurisdiction exists over GMR, which is discussed further
infra p. 44.


                                                               41
         Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 42 of 59



upon terms prohibiting the use of that agreement and related activity to establish personal

jurisdiction or venue, the record evidences GMR’s attempt not to fall into the same situation.

         Thus, the Court will deny the Second Motion to Supplement. Unlike the cases relied upon

by RMLC, here RMLC purely seeks to supplement the record with irrelevant facts couched as

post-complaint jurisdictional contacts. Though the Court must construe all well-pled factual

allegations and factual disputes in RMLC’s favor, allegations of boycott and witness intimidation

that are not borne out by the record are owed no such deference. RMLC may not use GMR’s

decision not to issue a license for a new platform it has never licensed to establish personal

jurisdiction and venue. This is especially so where the alleged contact is based upon an interested

party’s unilateral determination that it cannot launch a “new non-interactive streaming

functionality” as “it had planned.” Decl. E. Levin (Jan. 17, 2019) ¶ 14 (ECF No. 114-2).


   II.      PERSONAL JURISDICTION


         The Honorable Magistrate Judge Sitarski recommended that this Court hold that it may not

exercise personal jurisdiction over GMR and that venue is not proper in this judicial district. R&R

at 28 (ECF No. 100). RMLC argues that this recommendation is incorrect and results from an

improper exclusion of “boycott-related” conduct and an improper application of the Calder

“Effects Test.” After considering all the feasible means by which RMLC may arguably contend

that this Court may exercise personal jurisdiction over it, including: (1) general jurisdiction, (2)

specific jurisdiction, (3) the Calder “Effects Test,” and (4) the National Contacts Test under § 12

of the Clayton Act – the Court agrees with the conclusions in the Report and Recommendation –

though it arrives at those determinations on slightly different grounds. The Court will address each

of these methods in turn.




                                                42
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 43 of 59



       A. Legal Standards For Determining General And Specific Jurisdiction


       Federal Rule of Civil Procedure 4(e)(1) permits a court with subject matter jurisdiction to

exercise personal jurisdiction over a non-resident defendant according to the law of the state where

the district court sits. Eurofins Pharma US Holdings v. BioAlliance Pharma SA, 623 F.3d 147,

155 (3d Cir. 2010). “Personal jurisdiction [] is an essential element of the jurisdiction of a district

court … without which the court is powerless to proceed to an adjudication.” Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 584 (1999) (internal citations omitted). It represents a restriction

on judicial power … as a matter of individual liberty.” Id. Pennsylvania’s long-arm statute is

coextensive with the Due Process Clause of the Fourteenth Amendment (the “Due Process

Clause”) and permits the exercise of personal jurisdiction over a non-resident to the extent allowed

by the United States Constitution. 42 Pa. Cons. Stat. § 5322(b); O’Connor v. Sandy Lane Hotel

Co., Ltd., 496 F.3d 312, 316 (3d Cir. 2007). Where personal jurisdiction has been challenged, the

inquiry is whether “the relationship among the defendant, the forum, and the litigation” fairly

permits a court to subject a defendant to its binding judgment in accordance with the requirements

of the Due Process Clause. Daimler AG v. Bauman, 571 U.S. 117, 126 (quoting Shaffer v. Heitner,

433 U.S. 186, 204 (1977)).

       The paradigmatic means by which courts determine if they may constitutionally exercise

personal jurisdiction over a defendant is through general or specific jurisdiction.            Courts

conducting this analysis first consider whether the defendant's contacts with the forum state are

sufficient to support general personal jurisdiction. Pennzoil Prod. Co. v. Colelli & Assoc., Inc.,

149 F.3d 197, 200 (3d Cir. 1998). General jurisdiction exists where a nonresident's contacts with

the forum are “continuous and substantial,” thus permitting the court to exercise jurisdiction

“regardless of whether the subject matter of the cause of action has any connection to the forum.”



                                                  43
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 44 of 59



Id. (internal quotations omitted). “A court may assert general jurisdiction over foreign (sister-state

or foreign-country) corporations to hear any and all claims against them when their affiliations

with the state are so ‘continuous and systematic’ as to render them essentially at home in the forum

State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)).

        In the absence of general jurisdiction, a court may exercise specific jurisdiction where a

three-part test is met: (1) “the defendant must have ‘purposefully directed [its] activities’ at the

forum”; (2) “the litigation must ‘arise out of or relate to’ at least one of those activities”; and (3)

“if the prior two requirements are met, a court may consider whether the exercise of jurisdiction

otherwise ‘comport[s] with fair play and substantial justice.’” O’Conner, 496 F.3d at 317 (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476 (1985) (internal citations omitted).

        B. The Court Does Not Have General Or Specific Jurisdiction Over GMR

           1. General Jurisdiction

        As discussed in the Report and Recommendation, RMLC does not argue general

jurisdiction nor does the record support a finding of general jurisdiction. R&R at 29-30 (ECF No.

100).

        However, RMLC did set forth a general theme regarding GMR’s nationwide monopoly

scheme that when paired with references to the national contacts provision in Section 12 of the

Clayton Act led the Honorable Magistrate Judge Sitarski to address the inapplicability of the

National Contacts Test provided for by § 12 to GMR. R&R at 25-27 (ECF No. 100). The Court

will do the same for the same reasons. However, to be clear, the Court does not believe RMLC

expressly argued the National Contacts Test as a basis for establishing personal jurisdiction. R&R

at 25 (ECF No. 100).




                                                  44
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 45 of 59



              Section 12 of the Clayton Act provides:

              Any suit, action, or proceeding under the antitrust laws against a corporation may
              be brought not only in the judicial district whereof it is an inhabitant, but also in
              any district wherein it may be found or transacts business; and all process in such
              cases may be served in the district of which it is an inhabitant, or wherever it may
              be found.

Stated differently, this provision authorizes nationwide service of process – and thus, nationwide

personal jurisdiction – based on a non-resident defendant corporation’s aggregate contacts with

the United States as a whole. However, the Third Circuit Court of Appeals has interpreted this

section as only applying to foreign, non-U.S., corporations. In re Auto. Refinishing Paint Antitrust

Litig., 358 F.3d 288, 293 (3d Cir. 2004). This provision has never been applied to establish

personal jurisdiction over a domestic antitrust defendant. In re Heckmann Corp. Sec. Litig., 869

F. Supp. 2d 519, 524 (D. Del. 2012) (citing Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc.,

516 F. Supp. 2d 324, 337 (D. Del. 2007), aff’d, 602 F. 3d 207 (2010). Consequently, as GMR is

a domestic entity that is not a corporation, First Am. Compl. ¶ 19 (ECF No. 52); Opp. Mot. to

Dismiss at 2 (ECF No. 62), RMLC may not utilize § 12 of the Clayton Act to establish jurisdiction.

If it could, any domestic corporation subject to the antitrust laws would be subject to general

jurisdiction in any state in the nation based on its contacts with the United States as a whole.

              Accordingly, the Court agrees with the conclusion in the Report and Recommendation on

this issue, however, the Court notes that Report and Recommendation incorrectly states that

“RMLC asserts that GMR’s national contacts should determine jurisdiction, rather than GMR’s

specific contacts with the forum.” R&R at 25 (ECF No. 100).12



                                                            
12
   See First Am. Compl. ¶ 15 (ECF No. 52); compare Opp. Mot. to Dismiss at 2 (ECF No. 62)
(“GMR’s uniform national application of its anticompetitive strategy—including in
Pennsylvania—makes it subject to the jurisdiction of this Court”), with at 30 (“GMR has
effectively waived any argument that a district-by-district analysis applies by hiding behind its


                                                               45
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 46 of 59



                      2. Specific Jurisdiction

              Given GMR’s jurisdictional challenge and the lack of an evidentiary hearing, RMLC had

to make a prima facie showing that GMR’s “minimum contacts” with Pennsylvania, and not just

persons or entities residing here, constitutionally permit the Court to exercise personal jurisdiction

over GMR. O’Connor, 496 F.3d at 316; Walden v. Fiore, 571 U.S. 277, 285 (2014). To satisfy

this burden, RMLC had to “establish[,] with reasonable particularity[,] sufficient contacts”

between GMR and Pennsylvania through the pleadings, sworn affidavits, and other competent

evidence. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). Jurisdictionally

relevant contacts are those that “arise out of contacts that the ‘defendant [itself]’ creates” with the

forum. Walden, 571 U.S. at 284 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985). An attempt to satisfy the minimum contacts inquiry through a plaintiff or third party’s

contacts with the forum is not sufficient. Id. at 285. Additionally, the “unilateral activity of

another party or a third person is not an appropriate consideration when determining whether a

defendant has sufficient contacts with a forum state to justify an assertion of jurisdiction.”

Helicopteros, 466 U.S. at 417. Appropriately considered contacts are not “random, fortuitous, or

attenuated.” Burger King, 471 U.S. at 475.

              Where a contract serves as the basis of a purported jurisdictional contact, courts must take

a “highly realistic approach that recognizes that a contract is ordinarily but an intermediate step

serving to tie up prior business negotiations with future consequences which themselves are the

real object of the business transaction.” Burger King v. Rudzewicz, 471 U.S. 462, 479 (1985);

accord Sunbelt Corp. v. Noble, Denton & Assoc., Inc., 5 F.3d 28, 32 (3d Cir. 1993 (“a nonresident’s



                                                            
limited-liability-company-status to avoid the nationwide jurisdiction that applies to corporate
antitrust defendants under 15 U.S.C. § 22”) (emphasis added). 


                                                               46
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 47 of 59



contracting with a forum resident, without more, is insufficient to establish the ‘minimum contacts’

required for an exercise of personal jurisdiction over the nonresident”). Consequently, any prior

negotiation, contemplated future consequences, the terms of the contract, and the parties’ actual

course of dealing must be evaluated when “determining whether the defendant purposefully

established minimum contacts within the forum.” Id. The Court finds that RMLC failed to meet

this burden.

        As discussed supra pp. 30-34, the Court will only consider the pre-complaint contacts cited

by RMLC as a basis for jurisdiction. To be clear, this is not because the Court has determined as

a matter of law that post-complaint contacts cannot be considered. Indeed, the Court believes there

to be a sufficient jurisprudential basis to review post-complaint contacts with a forum, in the

antitrust context, where plaintiffs allege an ongoing harm. See, e.g, Bergen Drug Co., 307 F.2d at

728. But rather, the Court is not considering the post-complaint contacts because it finds them to

be violative of the Interim License Agreement and/or irrelevant to this jurisdictional inquiry.

        Therefore, the Court will only consider those allegations (1) in the Amended Complaint

that are not identified in Exhibit A to GMR’s Motion to Strike, and (2) in the exhibits supporting

the Motion to Supplement that do not pertain to the stricken allegations.           The foregoing

notwithstanding, the Court agrees with the Report and Recommendation in that even if activity

related to the Interim License Agreement was considered, they do not provide a sufficient basis to

establish jurisdiction.


                    a. GMR’s Pre-Complaint Conduct Does Not Give Rise To Personal
                       Jurisdiction

        RMLC failed to demonstrate that its cause of action arose from its negotiations with GMR

and from GMR’s licensure of two RMLC members that have radio stations based in Pennsylvania.




                                                47
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 48 of 59



RMLC’s jurisdictional allegations reduce down to “GMR interact[ing] with third parties who are

not Pennsylvania residents but who themselves conduct business in this State.” R&R at 12 (ECF

No. 100). RMLC relies on three essential pre-complaint contacts in an attempt to establish

personal jurisdiction: (1) GMR’s licensure of iHeart Media and Townsquare; (2) GMR’s alleged

targeting of Pennsylvania-based radio stations owned by Mr. VerStandig; and (3) the negotiations

between RMLC and GMR from 2014 until the filing of the Complaint.

       First, GMR’s issuance of licenses to iHeart and Townsquare fail to evidence purposeful

availment of Pennsylvania. Opp. Mot. to Dismiss at 16-19 (ECF No. 62). Neither entity is

headquartered in Pennsylvania or has its principal places of business in Pennsylvania. Moreover,

and notably, “[t]he record is devoid of any evidence that GMR had anything to do with where the

companies’ representatives decided to use a license.” R&R at 33 (ECF No. 100). As iHeart and

Townsquare have a total 1,140 radio stations operating across the United States, to the extent any

of those licenses were used in Pennsylvania, iHeart and Townsquare unilaterally directed them

there. (Id.; Decl. R. Grimmett (Mar. 3, 2017) ¶ 21 (ECF No. 57-2); Corr. Decl. R. Grimmett (Mar.

1, 2017) ¶ 41a (ECF No. 64-2); Decl. E. Levin (July 21, 2017) ¶ 10 (ECF No. 90-24). As

jurisdictionally relevant contacts are those created by the defendant and not by a plaintiff or third-

party, these license agreements do not suffice.

       Moreover, the Court agrees with GMR and the Report and Recommendation that an “offer

to license is more closely akin to an offer for settlement of a disputed claim than an arms-length

negotiation in anticipation of a long-term continuing business relationship.” Red Wing Shoe Co.,

Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1361 (Fed. Cir. 1998); R&R at 33-34 (ECF

No. 100). An offer to license is a “covenant not to sue” that does not create “continuing obligations

between itself and the forum.” RedWing, 148 F.3d at 1362; R&R at 34 (ECF No. 100).




                                                  48
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 49 of 59



       Even if this were not the case, viewing the license as a simple contract yields the same

result. The record evidence regarding the course of dealings between GMR with iHeart and

Townsquare demonstrates that there is not a sufficient basis to count GMR’s issuance of licenses

to these entities as relevant jurisdictional contacts simply because each entity has stations operating

in Pennsylvania. There is no record evidence that the negotiations that took place prior to GMR’s

issuance of the licenses took place in Pennsylvania. The license terms, which permit iHeart and

Townsquare to access and use GMR’s repertory for a fee, without fear of suit, do not create

continuing obligations that are jurisdictionally relevant. Moreover, there is no record evidence

demonstrating that, since the issuance of the licenses, GMR has attempted to expand upon its

business relationship with either entity, including their Pennsylvania-based stations. Cf. Endless

Pools, Inc. v. Wave Tec Pools, Inc., 362 F. Supp. 2d 578 (E.D. Pa. 2005); Educational Testing

Services v. Katzman, 631 F. Supp. 550 (D.N.J. 1986) (considering both pre- and post-complaint

contacts with a forum where the defendant expanded its activity therein after plaintiff filed the

complaint).

       Second, RMLC’s alleges that GMR “targeted” Pennsylvania-based VerStandig

Broadcasting by identifying by name the four radio stations operated by it in Pennsylvania at an

October 2016 meeting. Opp. Mot. to Dismiss at 15-16 (ECF Nos. 62); Decl. J. VerStandig (Mar.

23, 2017) ¶¶ 1-2, 5(c) (ECF No. 62-1). RMLC further claims GMR did this in an effort “to coerce

VerStandig to purchase a license at the price that GMR was demanding.” Id. However, these

allegations are pure speculation unsupported by the factual record. These averments are akin to

RMLC’s allegation that GMR indicated that it would sue if an agreement was not reached after

the licenses-in-effect expired. Neither, without more – such as a cease-and-desist letter, an attempt

to require an exclusive license, or some other evidence of extrajudicial enforcement of the alleged




                                                  49
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 50 of 59



infringement – permits the Court to find that personal jurisdiction exists. See Xilinx, Inc. v. Papst

Licensing GmbH & Co. KG, 848 F.3d 1346, 1354 (Fed Cir. 2017); see also Red Wing, 148 F.3d at

136. Also, these allegations fail to acknowledge that Mr. VerStandig as a member of RMLC’s

Executive Committee was present at these negotiations as a representative of RMLC – not

VerStandig Broadcasting. The Court appreciates that a meeting may begin with one purpose and

transition to another, but without more the Court may not reasonably use this as a basis to exert

jurisdiction.

        Finally, the Court bears in mind that RMLC has also pled that GMR’s founder stated that

GMR had compiled a repertory of musical works that radio stations could not “comfortably exist

without” and that “GMR sought out RMLC to negotiate licensing terms and rates that could apply

to RMLC’s member pool of radio stations.” First Am. Compl. ¶¶ 4, 50 (ECF No. 52). RMLC has

simply not plausibly pled that GMR purposefully availed itself of Pennsylvania to target four

stations residing therein that it might bend 9,996 to its monopolistic will.

        Third, the negotiations between GMR and RMLC’s Executive Committee did not provide

any jurisdictionally relevant contacts. Opp. Mot. to Dismiss at 12-15 (ECF No. 62). Shortly after

its founding in 2013, GMR approached RMLC’s Executive Committee to negotiate licenses with

RMLC’s members who operated terrestrial radio stations located throughout the United States.

Decl. R. Grimmett (Mar. 3, 2017) ¶ 18 (ECF No. 57-2). A license would permit each covered

member radio station to play works from GMR’s repertory in their FCC-licensed geographic area.

Decl. W. Velez (Mar. 23, 2017) ¶¶ 5-6, 10 (ECF No. 65). The officers and/or representatives of

RMLC’s members comprising the Executive Committee, participated in those discussions as

members of that committee. Decl. R. Grimmett (Apr. 7, 2017) ¶ 38 (ECF No. 69-5). As RMLC’s

sole purpose is to negotiate license fees on its members behalves, the Executive Committee served




                                                 50
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 51 of 59



as an intermediary between GMR and RMLC members during these negotiations. First Am.

Compl. ¶¶ 10, 18, 20, 22 (ECF No. 52). These negotiations occurred over a two-year period, taking

place in locations across the United States – except Pennsylvania. On all but one occasion,

occurring in August 2015, the participants attended these meetings in person or via the phone in

locations outside of Pennsylvania. Decl. R. Grimmett (Mar. 3, 2017) ¶ 19 (ECF No. 57-2); Decl.

J. VerStandig (Mar. 23, 2017) ¶ 5 (ECF No. 62-1); Decl. E. Levin (Mar. 23, 2017) ¶ 8 (ECF No.

62-6). For the August 2015 meeting, Mr. Levin, Treasurer of RMLC and Vice President,

Treasurer, and Controller of Entercom, which is headquartered in Bala Cynwyd, Pennsylvania,

attended the call via the phone while at Entercom’s headquarters.

       The negotiations that occurred between the Parties prior to the filing of the Complaint do

not independently, or in the aggregate, provide a basis to subject GMR to this Court’s jurisdiction.

GMR was negotiating with RMLC for licenses for all of RMLC’s members. RMLC may not hold

itself out as an intermediary between its members and PROs such as, GMR, and then, without

more, argue when a PRO interacts with RMLC based on this representation that it is being used as

a conduit to purposefully direct illegal activity at a forum where some of its members are located.

Although not expressly stated in the record, RMLC’s 10,000 members undoubtedly reside in

many, if not all, of the states in the nation. Were the Court to give credence to RMLC’s argument,

it would essentially be authorizing de facto personal jurisdiction in any state where a RMLC

member resides. This result is not only untenable, it would in effect directly contravene Third

Circuit precedent interpreting Section 12 of the Clayton Act, which, however, as the Court noted

above, does not apply here.

       RMLC’s arguments to the contrary do not move the Court. The Court disagrees that

RMLC’s provision of “a list identifying ‘10,216 individual stations represented by the RMLC,’ . .




                                                51
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 52 of 59



. confirm[] that GMR knew and intended for its scheme to be directed at hundreds of RMLC

member-stations located in Pennsylvania.” Nor will the Court construe RMLC’s decision to have

two members of its Executive Committee, who operated radio stations in Pennsylvania, participate

in the negotiations between RMLC and GMR, as GMR purposefully availing itself of

Pennsylvania. Moreover, Mr. Levin’s attendance of a call from Pennsylvania is also of no

moment. These purported contacts are the very “random, fortuitous, [and] attenuated” contacts

that courts have been instructed not to rely upon when conducting a personal jurisdiction inquiry.

Burger King, 471 U.S. at 475. They are the result of the unilateral decisions of RMLC and its

Executive Committee and do not evidence the type of purposeful availment of a forum that would

sufficiently apprise a defendant of its amenability to suit in that state in accordance with the Due

Process Clause.

       Accordingly, the Court agrees with the summary of the record evidence in the Report and

Recommendation regarding the lack of jurisdictional contacts with Pennsylvania:

       Neither GMR nor RMLC is a citizen of or resides in Pennsylvania. Neither
       maintains a business office in Pennsylvania. Neither employs a person who is a
       citizen of, or resides in, Pennsylvania. None of the songwriters and publishers
       affiliated with GMR is based, or has a primary residence, in Pennsylvania. GMR
       does not own property in Pennsylvania. GMR’s and RMLC’s representatives did
       not conduct any meetings in Pennsylvania. GMR conducted every phone
       conference of record with RMLC from GMR’s headquarters in Los Angeles.
       Before GMR offered and sold the interim licenses, GMR did not conduct any
       business in Pennsylvania. GMR did not offer or sell a license to any RMLC member
       or radio station that had a substantial place of business in Pennsylvania, or that was
       formed under the laws of Pennsylvania. The record is devoid of any evidence that
       GMR’s representatives travelled to, visited, or physically entered Pennsylvania at
       any time). GMR did not send any communications to Pennsylvania companies,
       citizens, or residents. GMR has not sent any cease and desist letters to Pennsylvania
       companies, citizens, or residents. GMR has not filed a lawsuit for copyright
       infringement in Pennsylvania—or any other cause of action or proceeding of
       record.

R&R at 34-35 (ECF No. 100).




                                                52
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 53 of 59



              The record demonstrates no purposeful availment of Pennsylvania that could not be argued

with respect to any state wherein a RMLC member resides.13 Given this threshold failing, the

Court need not address the second two prongs of the specific jurisdiction inquiry.


                                    b. Specific Jurisdiction Is Not Established By The Calder Effects Test


              Similarly, RMLC’s attempt to establish personal jurisdiction through the Calder Effects

Test is also unavailing. Under Calder, a plaintiff may establish jurisdiction where: (1) the

defendant committed an intentional tort; (2) the forum could be fairly characterized as the focal

point of the harm because plaintiff felt the brunt of the harm in the forum; and (3) the forum could

be fairly characterized as the focal point of the tortious activity given defendant’s express aiming

of the tortious conduct at the forum. IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 265-66 (3d

Cir. 1998) (citing Calder, 465 U.S. at 788-90). Although, the Court agrees that an antitrust

violation constitutes an intentional tort under Calder, see In re Fasteners Antitrust Litig., No. 08-

md-1912, 2011 WL 3563989, at *12 (E.D. Pa. Aug. 12, 2011), the Court disagrees that RMLC has

satisfied the remaining factors of the test.

              RMLC contends that GMR expressly aimed its tortious conduct at Pennsylvania, as

evidenced by its conduct with VerStandig Broadcasting and iHeart, and that the harm due to the

alleged “boycott” of RMLC’s Pennsylvania-based members was felt in Pennsylvania. Opp. Mot.

Dismiss at 20-22 (ECF No. 62); Opp. R&R at 12-13 (ECF No. 101). Additionally, RMLC argues

                                                            
13
  RMLC argues that an antitrust defendant may not skirt personal jurisdiction by committing the
offending conduct in multiple forums. Opp. Mot. to Dismiss at 22 (ECF No. 62) (citing Step2
Co., LLC v. Parallax Grp. Int’l, LLC, No. 8-2580, 2010 WL 3783151, at * 9 n. 11 (N.D. Ohio
Sept. 17, 2010)). The Court finds this case distinguishable as the cited portion concerns a
specific jurisdiction analysis under Federal Circuit law of an individual patentee who not only
sent cease-and-desist letters to the forum but also made several subsequent contacts with
individuals in the forum asking them to remove the alleged infringing product from stores in the
forum.


                                                                53
          Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 54 of 59



that the Pennsylvania-based stations operated by Entercom, iHeart, and VerStandig Broadcasting

have felt the brunt of GMR’s monopolistic conduct in Pennsylvania. Opp. Mot. Dismiss at 22

(ECF Nos. 62).

          The Report and Recommendation accepted as true that these RMLC member stations felt

the brunt of the harm in Pennsylvania, but found that RMLC could not demonstrate that GMR

purposefully availed itself of Pennsylvania. R&R at 37 (ECF No. 100). The Court agrees with

the Report and Recommendation’s finding that RMLC did not expressly aim the pled tortious

conduct at Pennsylvania, for the reasons set forth in the previous section. However, the Court will

depart from the Report and Recommendation in that it will not accept as true that the brunt of the

harm of the alleged tortious conduct was felt in Pennsylvania. A court only need address whether

the brunt of the harm was actually suffered in an identified forum, if the Court first determines the

alleged conduct was expressly aimed at the forum. IMO, 155 F.3d at 266. As the Court determines

that this was not the case, it will not assume that RMLC would have satisfied the brunt of the harm

element of the test.

          As the Court has stated previously, although RMLC perceives GMR’s conduct as a boycott

and witness intimidation, the Court finds that GMR’s conduct resulted from an appropriate defense

strategy given RMLC’s attempts to exercise personal jurisdiction over it. Accordingly, the Court

finds that RMLC also fails to establish personal jurisdiction under Calder.


   III.      JURISDICTIONAL DISCOVERY


          RMLC objects to the Report and Recommendation’s failure to address its multiple requests

for jurisdictional discovery in the event it was determined that RMLC failed to establish personal

jurisdiction. Objs. R&R at 13 (ECF No. 101); Opp Mot. Dismiss at 5 n.4, 16 n.11, 36-37 (ECF

No. 62). RMLC argues that jurisdictional discovery is warranted under Third Circuit precedent


                                                 54
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 55 of 59



because its claim is not “clearly frivolous” and it has presented facts that suggest “‘with reasonable

particularity’ the possible existence of the requisite contacts between [GMR] and [Pennsylvania].”

Objs. R&R at 14 (ECF No. 101); citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456

(3d Cir. 2003)). Specifically, RMLC argues that additional discovery would have been helpful

because “[r]espectfully, Judge Sitarski . . . simply misunderstood the relevant facts, and she did

not hold a hearing at which RMLC could have corrected her misunderstanding.” Objs. R&R at 1,

14-15 (ECF No. 101). Additionally, RMLC argues that jurisdictional discovery would have

permitted RMLC to gain more information regarding the negotiation and structure of the non-

interim licenses with iHeart and Townsquare as relates to their Pennsylvania stations. Objs. R&R

at 15 (ECF No. 101). The Court respectfully, disagrees.

       As RMLC notes, “[i]n order to obtain jurisdictional discovery, a plaintiff need only

demonstrate with ‘reasonable particularity’ the ‘possible existence’ of relevant jurisdictional

contacts between the defendant and the forum state.” Objs. R&R at 16 (ECF No. 101) (citing Toys

“R” Us, 318, F.3d at 456). It is within a court’s discretion to grant jurisdictional discovery. Toys

“R” Us, 318, F.3d at 455.

       The Court finds that the Report and Recommendation gave RMLC’s conditional requests

for jurisdictional discovery the consideration they deserved, determining, as the Court does, that

the factual allegations presented do not suggest with reasonable particularity the possible existence

of the requisite minimum contacts to support a finding of personal jurisdiction. Resp. Objs. R&R

at 20-21 (ECF No. 103). RMLC made three conditional requests for jurisdictional discovery:

       (1) “Should the Court conclude that additional details of the iHeartMedia contract
           are possibly relevant to these motions, jurisdictional discovery into this license
           is requested and appropriate”;

       (2) “Jurisdictional discovery would likely demonstrate that GMR had similar
           communications [to coerce RMLC members to purchase licenses at prices



                                                 55
       Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 56 of 59



           demanded by GMR] with additional radio groups to license Pennsylvania
           stations, including CBS”; and

       (3) “To the extent the Court has any doubt about whether personal jurisdiction or
           venue are proper, then RMLC requests an opportunity for jurisdictional
           discovery.”
Opp Mot. Dismiss at 5 n.4, 16 n.11, 36-37 (ECF No. 62).

       First, RMLC should not need jurisdictional discovery to ask its own members, on behalf

of whom it has brought this suit based on its alleged associational standing, about their contacts

with GMR. Second, this Court has determined that neither the iHeart or Townsquare licenses, nor

the licensure of VerStandig Broadcasting are jurisdictionally relevant contacts. Finally, as to

RMLC’s catch-all request, neither the Honorable Magistrate Judge Sitarski nor this Court had any

doubt about whether personal jurisdiction (or venue, as discussed infra Section IV) were proper.

       Consequently, as RMLC’s conditional requests for jurisdictional discovery amount to no

more than “vague assertions” based upon “mere speculation” regarding alleged jurisdictional

contacts that the Court has found irrelevant, jurisdictional discovery is not warranted. Resp. Objs.

R&R at 24 (ECF No. 103) (collecting cases) (internal citations omitted). RMLC argues that “[i]f

the basis set forth for personal jurisdiction is not clearly frivolous, the Court should allow for

jurisdictional discovery in order to aid the party opposing dismissal in discharging its burden.”

Objs. R&R at 14 (ECF No. 101) (citing Philadelphia Contribution Ship Ins. Co. v. Neoteric Sols.

Inc., 2016 WL 791427, at *2 (D.N.J. Feb. 5, 2016). However, the Court need not assist RMLC

with discharging its burden where the Court has determined the alleged contacts at issue are not

jurisdictionally relevant. Doing so would result in unnecessary costs to the Parties in both the

taking of discovery and subsequent related motion practice, and cause a baseless expenditure of

this Court’s time and resources.




                                                56
         Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 57 of 59



   IV.      TRANSFER OF VENUE PURSUANT TO § 1406(a)

         A. Venue Is Not Proper In This Judicial District


         RMLC argues that venue is proper in this judicial district pursuant to § 16 of the Clayton

Act, 15 U.S.C. § 26, and the general venue statute, 28 U.S.C. § 1391(c). Opp. Mot. Dismiss at 28-

30 (ECF No. 62). Both statutes premise the propriety of venue for a non-resident defendant on the

establishment of personal jurisdiction. § 26; § 1391; (accord Opp. Mot. Dismiss at 28-29 (ECF

No. 62)). As the Court has found that it may not exercise personal jurisdiction over GMR, it also

finds that this judicial district is an improper venue in accord with the Report and

Recommendation. R&R at 27-28 (ECF No. 100).


         B. Transfer is Appropriate in the Interests of Justice


         Finally, the Court will depart from the Report and Recommendation with respect to

dismissing this case rather than transferring it to the Central District of California. R&R at 39-40

(ECF No. 100). The Honorable Magistrate Judge Sitarski suggested dismissal over transfer,

reasoning that RMLC failed to request transfer and thus would not be prejudiced by dismissal

because it failed to cite any hardship or prejudice in the absence of a transfer. R&R at 39 (ECF

No. 100). GMR agrees with this assessment. Resp. Objs. R&R at 27 (ECF No. 103). Additionally,

GMR argues that RMLC’s belated request for transfer in its Opposition to the Report and

Recommendation is merely a “tactical gambit to give RMLC plaintiff priority.” Resp. Objs. R&R

at 28 (ECF No. 103). Conversely, RMLC contends that transfer is appropriate under 28 U.S.C. §

1631 or § 1406(a), despite its failure to request a transfer. Objs. R&R at 16-17 (ECF No. 101).

         Tactical gambit or not, the Court agrees that the equities weigh in favor of transfer. Section

1631 permits transfer where an action is filed in a court that lacks jurisdiction and §1406(a) permits




                                                  57
               Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 58 of 59



the transfer of a case that was brought in an improper venue. Both statutes premise transfer on

being “in the interest of justice.” Id. However, the Third Circuit has recently held that § 1631

only permits transfer to remedy a lack of statutory, and not constitutional, jurisdiction. See In re

IMMC Corporation, 909 F.3d 589, 596 (3d Cir. 2018). Although In re IMMC concerns the

bankruptcy context, as the personal jurisdiction inquiry has both statutory and constitutional

components, the Court will not transfer on this basis, given the propriety of transfer under

§ 1406(a).

              As an initial point, the Court may transfer an action even though it lacks personal

jurisdiction over GMR. Lomanno v. Black, 285 F. Supp. 2d 637, 640; see also § 1406(a).

Additionally, the Court may sua sponte transfer a suit to cure a venue defect. Fish Net, Inc. v.

PetPlace.com, No. 08-5786, 2009 WL 10675677, at *2 n.2 (E.D. Pa. Sept. 29, 2009 (citing Island

Insteel Systems, Inc. v. Waters, 296 F.3d 200, 218 n.9 (3d Cir. 2002). Transfer is generally

appropriate and “in the interest of justice because dismissal of an action that could be brought

elsewhere is time consuming and justice defeating.” Id. Moreover, transfer will preserve the initial

filing date of the action.14

              This matter originally could have been brought in the Central District of California given

that forum possesses personal jurisdiction over GMR and venue would be proper based on

§ 1391(a). Moreover, and importantly, the Court finds notable that the District Court overseeing

the matter initiated by GMR in the Central District of California, Global Music Rights, LLC v.

Radio Music License Comm., Inc., et al., No. 16-9051 (C.D. Cal. Mar. 10, 2017), stayed that action



                                                            
14
  The Court will note that it bore in mind the four-year statutes of limitation for both the Sherman
and Clayton Acts. 15 U.S.C. § 15(b). After finding no issues upon an independent review and
noting that the Parties did not raise any objection or cite potential prejudice based on limitations
grounds, the Court found transfer to be proper.


                                                               58
        Case 2:16-cv-06076-CDJ Document 116 Filed 03/29/19 Page 59 of 59



and waited to rule on a pending motion to dismiss GMR’s Amended Complaint after finding that

“both actions [the above-captioned matter and the matter pending in the Central District of

California] involve the same facts, the same set of negotiations, and overlapping evidence.” Order

dated Apr. 7, 2017 at 10 (ECF No. 40). Consequently, to the extent the District Court in the Central

District of California finds that GMR’s claims raised there were more appropriately raised as

counterclaims to RMLC’s claims herein; or that RMLC does not have plaintiff priority; or that the

cases may each proceed, but they are not sufficiently similar to be heard in one action, that court

may exercise its “broad discretion” accordingly to hear or sever the cases. See Rule 21; see also

Johnson v. Relves, No. 13-0866, 2014 WL 1325388, at *6 (C.D. Cal. Feb. 10, 2014); accord Anrig

v. Ringsby United, 603 F.2d 1319, 1324-25 (9th Cir. 1979).

       Accordingly, as GMR has not asserted any prejudice warranting dismissal over transfer,

the Court finds that the interest of justice warrant transfer pursuant to § 1406(a).

                                          CONCLUSION
       For the foregoing reasons the Court holds that it may not exercise personal jurisdiction

over GMR and that venue is not proper in this judicial district. As GMR is subject to the

jurisdiction of the Central District of California, and venue is proper therein, the Court will transfer

this matter there pursuant to § 1406(a). The Court’s rulings on the pending motions referenced

herein and the Report and Recommendation are set forth in the accompanying Order.


                                                       BY THE COURT:


                                                       /s/ C. Darnell Jones, II
                                                       C. DARNELL JONES, II            J.




                                                  59
